Exhibit 10.3

 

Execution copy

 

 

Published CUSIP Number:                        

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of December 18, 2014

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

as the Borrower,

 

STAG INDUSTRIAL, INC.,

as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC,

as the Lead Arranger and Bookrunner

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND

THEIR ASSIGNEES PURSUANT TO SECTION 11.06,

as Lenders

 

WFB LOAN NO. 1011583

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

Article I. Definitions and Accounting Terms

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

28

1.03

Accounting Terms

29

1.04

Rounding

30

1.05

Times of Day

30

1.06

Amendment and Restatement of the Existing Term Loan Agreement

30

 

 

 

Article II. The Commitments and Credit Extensions

30

 

 

 

2.01

Committed Loans

30

2.02

Borrowings, Conversions and Continuations of Committed Loans

31

2.03

Reserved

32

2.04

Reserved

32

2.05

Prepayments

32

2.06

Increase of Commitments and Loans

33

2.07

Repayment of Loans

34

2.08

Interest

34

2.09

Unused Fees

35

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

35

2.11

Evidence of Debt

36

2.12

Payments Generally; The Administrative Agent’s Clawback

36

2.13

Sharing of Payments by the Lenders

38

2.14

Reserved

39

2.15

Reserved

39

2.16

Defaulting Lenders

39

2.17

Guaranties

40

 

 

 

Article III. Taxes, Yield Protection and Illegality

41

 

 

 

3.01

Taxes

41

3.02

Illegality

45

3.03

Inability to Determine Rates

46

3.04

Increased Costs; Reserves on LIBOR Loans

46

3.05

Compensation for Losses

47

3.06

Mitigation Obligations; Replacement of the Lenders

48

3.07

Survival

48

 

 

 

Article IV. Unencumbered Properties

48

 

 

 

4.01

Initial Unencumbered Properties

48

4.02

Reserved

48

4.03

Notices of Qualification as an Unencumbered Property

48

4.04

Eligibility

49

4.05

Reserved

49

4.06

Guaranty

49

4.07

Admission of New Unencumbered Properties

49

4.08

Reserved

49

4.09

Reserved

49

 

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

4.10

Exclusion Events

49

4.11

Reserved

50

 

 

 

Article V. Conditions Precedent to Credit Extensions

50

 

 

 

5.01

Conditions of Initial Credit Extension

50

5.02

Conditions to all Credit Extensions

52

 

 

 

Article VI. Representations and Warranties

53

 

 

 

6.01

Existence, Qualification and Power; Compliance with Laws

53

6.02

Authorization; No Contravention

53

6.03

Governmental Authorization; Other Consents

53

6.04

Binding Effect

53

6.05

Financial Statements; No Material Adverse Effect

53

6.06

Litigation

54

6.07

No Default

54

6.08

Ownership of Property; Liens; Equity Interests

54

6.09

Environmental Compliance

54

6.10

Insurance

55

6.11

Taxes

55

6.12

ERISA Compliance

55

6.13

Subsidiaries; Equity Interests

56

6.14

Margin Regulations; Investment Company Act

56

6.15

Disclosure

56

6.16

Compliance with Laws

57

6.17

Taxpayer Identification Number

57

6.18

Intellectual Property; Licenses, Etc.

57

6.19

Reserved

57

6.20

Solvency

57

6.21

REIT Status of the Parent

58

6.22

Labor Matters

58

6.23

Ground Lease Representation

58

6.24

Unencumbered Properties

58

6.25

OFAC

59

 

 

 

Article VII. Affirmative Covenants

59

 

 

 

7.01

Financial Statements

59

7.02

Certificates; Other Information

60

7.03

Notices

61

7.04

Payment of Obligations

62

7.05

Preservation of Existence, Etc.

62

7.06

Maintenance of Properties

62

7.07

Maintenance of Insurance

63

7.08

Compliance with Laws

63

7.09

Books and Records

63

7.10

Inspection Rights

63

7.11

Use of Proceeds

64

7.12

Environmental Matters

64

7.13

Condemnation, Casualty and Restoration

65

7.14

Ground Leases

66

7.15

Unencumbered Properties

67

7.16

Subsidiary Guarantor Organizational Documents

67

 

ii

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

Article VIII. Negative Covenants

67

 

 

 

8.01

Liens

67

8.02

Indebtedness

68

8.03

Investments

69

8.04

Fundamental Changes

70

8.05

Dispositions

70

8.06

Restricted Payments

71

8.07

Change in Nature of Business

71

8.08

Transactions with Affiliates

71

8.09

Burdensome Agreements

71

8.10

Use of Proceeds

71

8.11

Unencumbered Properties; Ground Leases

72

8.12

Environmental Matters

73

8.13

Negative Pledge; Indebtedness

73

8.14

Financial Covenants

74

 

 

 

Article IX. Events of Default and Remedies

74

 

 

 

9.01

Events of Default

74

9.02

Remedies Upon Event of Default

76

9.03

Application of Funds

77

 

 

 

Article X. The Administrative Agent

78

 

 

 

10.01

Appointment and Authority

78

10.02

Rights as a Lender

78

10.03

Exculpatory Provisions

78

10.04

Reliance by the Administrative Agent

79

10.05

Delegation of Duties

79

10.06

Resignation of the Administrative Agent

80

10.07

Non-Reliance on the Administrative Agent and Other Lenders

81

10.08

No Other Duties, Etc.

81

10.09

The Administrative Agent May File Proofs of Claim

81

10.10

Guaranty Matters

81

 

 

 

Article XI. Miscellaneous

82

 

 

 

11.01

Amendments, Etc.

82

11.02

Notices; Effectiveness; Electronic Communication

83

11.03

No Waiver; Cumulative Remedies; Enforcement

85

11.04

Expenses; Indemnity; Damage Waiver

85

11.05

Payments Set Aside

87

11.06

Successors and Assigns

87

11.07

Treatment of Certain Information; Confidentiality

92

11.08

Right of Setoff

92

11.09

Interest Rate Limitation

93

11.10

Counterparts; Integration; Effectiveness

93

11.11

Survival of Representations and Warranties

93

11.12

Severability

94

11.13

Replacement of the Lenders

94

11.14

Governing Law; Jurisdiction; Etc.

94

11.15

No Advisory or Fiduciary Responsibility

96

11.16

Electronic Execution of Assignments and Certain Other Documents

96

 

iii

--------------------------------------------------------------------------------


 

Section

 

 

Page

 

 

 

11.17

USA PATRIOT ACT

97

11.18

ENTIRE AGREEMENT

97

 

 

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

 

4.01

Initial Unencumbered Properties

 

6.06

Litigation

 

6.09

Environmental Matters

 

6.13

Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor

 

6.18

Intellectual Property Matters

 

8.01

Existing Liens

 

8.13

Indebtedness

 

11.02

The Administrative Agent’s Office; Certain Addresses for Notices

 

RO

Responsible Officers

 

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Form of Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Form of Disbursement Instruction Agreement

 

F-1

Form of Parent Guaranty

 

F-2

Form of Subsidiary Guaranty

 

G

Reserved

 

H-1

U.S. Tax Compliance Certificate

 

H-2

U.S. Tax Compliance Certificate

 

H-3

U.S. Tax Compliance Certificate

 

H-4

U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This AMENDED AND RESTATED TERM LOAN AGREEMENT (the “Agreement”) is entered into
as of December 18, 2014, among STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), STAG INDUSTRIAL, INC., a Maryland
corporation and the sole member of the sole general partner of the Borrower (the
“Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

The Borrower, the lenders party thereto, and Wells Fargo, as administrative
agent, are currently party to the Existing Term Loan Agreement.

 

The Borrower, the Lenders and the Administrative Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Term Loan
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Term Loan Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans to or for
the benefit of the Borrower.

 

The parties hereto intend that this Agreement not constitute a novation of the
obligations and liabilities, if any, of the parties under the Existing Term Loan
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, if any, but that this Agreement amend and restate
in its entirety the Existing Term Loan Agreement and re-evidence the obligations
and liabilities, if any, of the Borrower outstanding thereunder, which shall be
payable in accordance with the terms hereof.

 

The Borrower confirms that all obligations under the applicable “Loan Documents”
(as referred to and defined in the Existing Term Loan Agreement) shall continue
in full force and effect as modified or restated by the Loan Documents (as
referred to and defined herein) and that, from and after the Closing Date, all
references to the “Agreement” contained in any such existing “Loan Documents”
shall be deemed to refer to this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least thirty-five (35)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:

 

--------------------------------------------------------------------------------


 

(i)            such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, the Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);

 

(ii)           such Property is an industrial, manufacturing,
warehouse/distribution and/or office property located within the United States;
and

 

(iii)          if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by the Borrower, free and clear of any Liens other than Liens
permitted by Section 8.01.

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues), net of associated expenses, from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Borrower is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non-cash
revenues) for the first monthly gross base rental payment for any lease in a
free rent period and the Borrower is recognizing revenue from the applicable
tenant in accordance with GAAP during such Current Reporting Quarter.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Aggregate Commitments” means the Commitments of all the Lenders as adjusted
from time to time in accordance with the terms hereof.  The initial amount of
the Aggregate Commitments in effect on the Closing Date is ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000.00).

 

“Agreement” means this Amended and Restated Term Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans has
been terminated pursuant to Section 9.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most-recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means the following:

 

A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Leveraged-Based Pricing Grid:

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

1

 

< 40%

 

0.70

%

1.70

%

2

 

> 40% but < 45%

 

0.75

%

1.75

%

3

 

> 45% but < 50%

 

0.90

%

1.90

%

4

 

> 50% but < 55%

 

1.05

%

2.05

%

5

 

> 55%

 

1.30

%

2.30

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered, provided that if such request is not delivered
within thirty (30) days of the date such Compliance Certificate was due, Pricing
Level 5 shall apply as of the date of delivery of such request, and shall remain
in effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Closing Date until adjusted as set forth
above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

or

 

B.            If and when the Rating Conditions have been satisfied, the
following percentages per annum, based upon the Debt Rating as set forth below
(determined in accordance with the Performance-Based Pricing Grid set forth
below).

 

3

--------------------------------------------------------------------------------


 

Performance-Based Pricing Grid:

 

Applicable Rate

 

Debt Rating

 

Pricing
Level

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

>BBB+/Baa1

 

1

 

0.40

%

1.40

%

BBB+/Baa1

 

2

 

0.45

%

1.45

%

BBB/Baa2

 

3

 

0.55

%

1.55

%

BBB-/Baa3

 

4

 

0.85

%

1.85

%

<BBB-/Baa3

 

5

 

1.35

%

2.35

%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means after the delivery of the financial
statements of the Parent required pursuant to Section 7.01(a) for the fiscal
year ending December 31, 2014, the most-recent financial statements furnished
pursuant to Section 7.01(a).

 

“Availability Period” means with respect to Commitments, the period from and
including the Closing Date to the earliest of (a) the then applicable Maturity
Date with respect to the Loan, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans pursuant to Section 9.02.

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.

 

4

--------------------------------------------------------------------------------


 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means eight percent (8.0%).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           demand or time deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (A) is a Lender or
(B) (i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which

 

5

--------------------------------------------------------------------------------


 

issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper in an aggregate amount of
no more than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                  Other liquid or readily marketable
investments in an amount not to exceed five percent (5%) of Total Asset Value.

 

“Casualty” has the meaning specified in Section 7.13(b).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right);

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day

 

6

--------------------------------------------------------------------------------


 

of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

 

(c)                                  the Parent shall cease to (i) either be the
sole general partner of, or wholly own and control the general partner of, the
Borrower or (ii) own, directly or indirectly, greater than fifty percent (50%)
of the Equity Interests of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Unencumbered
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Unencumbered Property or
any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax

 

7

--------------------------------------------------------------------------------


 

expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), including property acquisition costs; (vi) any
other non-cash charges, and (vii) all commissions, guaranty fees, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Swap Contracts
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); and (iii) any
other non-cash income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreements” means (a) the Revolving Credit Agreement, and (b) that
certain Term Loan Agreement, dated as of the date hereof, among the Borrower,
the Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto.

 

“Credit Extension” means a Borrowing.

 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which (i) all leases have terminated or
(ii) the Borrower is not recognizing revenue from any tenants in accordance with
GAAP as of the last day of the Current Reporting Quarter.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

9

--------------------------------------------------------------------------------


 

“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P,  Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Ratings Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination,

 

10

--------------------------------------------------------------------------------


 

which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against the Administrative Agent or any Lender), and any claim at any
time made by any Person against any Company or against or with respect to any
Real Property or any condition, use, or activity on any Real Property (including
any such claim against the Administrative Agent or any Lender), relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or in any way arising in connection with any Hazardous Material or any
Environmental Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)                                 the presence of any Hazardous Material on
any Unencumbered Property, or any escape, seepage, leakage, spillage, emission,
release, discharge or disposal of any Hazardous Material on or from any
Unencumbered Property, or the migration or release or threatened migration or
release of any Hazardous Material to, from or through any Unencumbered Property,
on or before the Release Date; or

 

11

--------------------------------------------------------------------------------


 

(b)                                 any act, omission, event or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Unencumbered Property; or

 

(c)                                  the breach of any representation, warranty,
covenant or agreement contained in this Agreement relating to the presence of
any Hazardous Material on any Unencumbered Property because of any event or
condition occurring or existing on or before the Release Date; or

 

(d)                                 any violation on or before the Release Date,
of any Environmental Requirement in connection with any Unencumbered Property in
effect on or before the Release Date, regardless of whether any act, omission,
event or circumstance giving rise to the violation constituted a violation at
the time of the occurrence or inception of such act, omission, event or
circumstance; or

 

(e)                                  any Environmental Claim, or the filing or
imposition of any environmental Lien against any Unencumbered Property, because
of, resulting from, in connection with, or arising out of any of the matters
referred to in subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment.  “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Unencumbered Property or any future reduction of the sales price
of any Unencumbered Property by reason of any matter set forth in Section 7.12
or 8.12.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

12

--------------------------------------------------------------------------------


 

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 27 of the Subsidiary Guaranty).  If a Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Contract that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

13

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of March 21, 2014, as amended and assigned to the date hereof, among the
Borrower, the Administrative Agent, and a syndicate of lenders.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Wells Fargo on such day on such transactions as determined by the Administrative
Agent and (c) if the Federal Funds Rate should be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the letter agreement, dated November 5, 2014, among the
Borrower, the Administrative Agent and Wells Fargo Securities LLC.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

14

--------------------------------------------------------------------------------


 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by
(b) Consolidated Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

 

15

--------------------------------------------------------------------------------

 


 

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Unencumbered
Properties and/or in such improvements.

 

“Increase Effective Date” has the meaning specified in Section 2.06(b)(ii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than one
hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(e)           Capital Lease Obligations;

 

16

--------------------------------------------------------------------------------


 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any ownership interest
(excluding perpetual preferred ownership interests) in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus (without duplication
and only to the extent required to be paid) accrued and unpaid dividends;

 

(g)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(h)           all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any lien on Property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, but
limited to the lesser of (i) the fair market value of the property subject to
such lien and (ii) the aggregate amount of the obligations so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease Obligations as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

17

--------------------------------------------------------------------------------


 

(ii)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)          no Interest Period for a subject Loan shall extend beyond the
Maturity Date applicable to such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger” means Wells Fargo Securities, LLC in its capacity as lead
arranger and bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” means, with respect to any LIBOR borrowings for any interest period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in U.S. dollars for a period
equal to the applicable interest period which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two business days prior to the first day of the applicable interest period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of

 

18

--------------------------------------------------------------------------------


 

liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America); provided that if such determined rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement. 
If, for any reason, the rate referred to in the preceding clause (i) does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page), then
the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in U.S. dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two business days prior to the first day of the applicable interest period
for a period equal to such interest period; provided that if such determined
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.  Any change in the maximum rate or reserves described in the
preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.

 

“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two business days prior to the first day of such interest
period as otherwise provided in the definition of “LIBOR”), or if such day is
not a business day, the immediately preceding business day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.

 

19

--------------------------------------------------------------------------------


 

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.

 

“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property, (b)
material adverse effect on the value of such Unencumbered Property, or
(c) material adverse effect on the ownership of such Unencumbered Property.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Initial Unencumbered
Properties, (ii) that existed as of the date of this Agreement and that are
listed on Schedule 8.01 or (iii) with respect to any Unencumbered Properties
added following the date of this Agreement, Liens and other encumbrances similar
in type and extent to those contemplated by clauses (i) and (ii) above.

 

“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.

 

“Maturity Date” means March 21, 2021; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of

 

20

--------------------------------------------------------------------------------


 

the Equity Interests of any such Subsidiary, which (a) is (i) formed for or
converted to the specific purpose of holding title to Real Property assets which
are collateral for Indebtedness owing or to be owed by such Subsidiary, provided
that such Indebtedness must be incurred or assumed within ninety (90) days, such
ninety (90) day period to be extended for an additional sixty (60) days if the
Borrower provides an executed term sheet or commitment letter for the financing
of such Real Property to the Administrative Agent (or, in either instance, for
such longer period as the Administrative Agent may agree in writing) of such
formation or conversion or such Subsidiary shall cease to qualify as a Non
Guarantor Subsidiary, and (ii) expressly prohibited in writing from guaranteeing
Indebtedness of any other person or entity pursuant to (A) a provision in any
document, instrument or agreement evidencing such Indebtedness of such
Subsidiary or (B) a provision of such Subsidiary’s Organization Documents, in
each case, which provision was included in such Organization Document or such
other document, instrument or agreement at the request of the applicable third
party creditor and as an express condition to the extension or assumption of
such Indebtedness; provided that a Subsidiary meeting the requirements set forth
in this clause (a) shall only remain a “Non-Guarantor Subsidiary” for so long as
(1) each of the foregoing requirements set forth in this clause (a) are
satisfied, (2) such Subsidiary does not guarantee any other Indebtedness, and
(3) the Indebtedness with respect to which the restrictions noted in clause
(a) (ii) are imposed remains outstanding; (b)(i) becomes a Subsidiary following
the Closing Date, (ii) is not a Wholly Owned Subsidiary of the Borrower, and
(iii) with respect to which the Borrower and its Affiliates, as applicable, do
not have sufficient voting power to cause such Subsidiary to become a Guarantor
hereunder; (c) is an Immaterial Subsidiary; (d) is a Subsidiary which has been
released from its Obligations under a Subsidiary Guaranty pursuant to Sections
4.09(b) or 4.09(c) below, or (e) is not a domestic Subsidiary.  For the
avoidance of doubt, STAG Industrial Management, LLC, the Subsidiary that employs
the Parent Guarantor’s employees, shall be deemed to be a Non-Guarantor
Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.

 

“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto and (ii) that certain Note Purchase Agreement, dated as of the date
hereof among the Parent, the Borrower, and the purchasers party thereto.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; including, without limitation of the
foregoing, all present and future indebtedness, liabilities, and obligations now
or hereafter owed to the Administrative Agent, any Lender, or any Affiliate of
the Administrative Agent or any Lender arising from, by virtue of, or pursuant
to any Swap Contract, other than any Excluded Swap Obligation, that relates
solely to the Obligations.

 

21

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Amended and Restated Guaranty Agreement executed by
the Parent in favor of the Administrative Agent, for the benefit of the Lenders,
in form and substance acceptable to the Administrative Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and

 

22

--------------------------------------------------------------------------------


 

Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prepayment Premium” means a premium payable pro rata to the Lenders equal to
the following amount for the following periods:

 

If Prepayment occurs

 

Prepayment Fee

On or before the first anniversary of the Closing Date

 

3% of the principal amount of Loan prepaid.

After the first anniversary of the Closing Date but on or before the second
anniversary of the Closing Date

 

2% of the principal amount of Loan prepaid.

After the second anniversary of the Closing Date but on or before the third
anniversary of the Closing Date

 

1% of the principal amount of Loan prepaid.

Thereafter

 

0

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties acknowledge that the
rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated

 

23

--------------------------------------------------------------------------------


 

thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Condition” means the achievement by the Borrower of a Debt Rating.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

 

“Required Lenders” means, at any time, the Lenders having Commitments
representing more than 50% of the Aggregate Commitments of all Lenders or, if
the commitment of each Lender to make Loans has been terminated pursuant to
Section 2.01(b) or 9.02, the Lenders holding in the aggregate more than fifty
percent (50%) of the Total Outstandings.  The Commitment and Loans of any
Defaulting Lender shall be disregarded in determining the Required Lenders at
any time.  At all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Required Lenders” shall in no event mean
fewer than two Lenders.

 

“Required Notice” has the meaning specified in Section 2.01(b)(ii).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  Each initial Responsible Officer is listed on
Schedule RO.

 

24

--------------------------------------------------------------------------------


 

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of an Unencumbered Property, the
completion of the repair and restoration of such Unencumbered Property to a
condition no worse than such Unencumbered Property was in immediately prior to
such Casualty or Condemnation, with such alterations as may be reasonably
approved by the Administrative Agent, and in accordance with applicable Laws.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof, among the Borrower, the Parent, Wells Fargo, as administrative
agent, and the other lenders party thereto, as amended.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness, divided by (b) Total
Asset Value.

 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness which is
Recourse Indebtedness with respect to the Borrower, divided by (b) Total Asset
Value.

 

“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.

 

“Subsequent Loans” shall have the meaning provided in Section 2.01(b)(ii).

 

25

--------------------------------------------------------------------------------


 

“Subsequent Loan Advances” shall have the meaning provided in
Section 2.01(b)(ii).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that STAG Industrial Management, LLC
shall in no event be deemed or required to be a Subsidiary Guarantor.

 

“Subsidiary Guaranty” means the Amended and Restated Guaranty Agreement executed
by each Subsidiary Guarantor in favor of the Administrative Agent, for the
benefit of the Lenders, in form and substance acceptable to the Administrative
Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

26

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $40,000,000 with respect to all other amounts.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus
(g) fifty percent (50%) of the book value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties for such period.

 

“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned for the Current Reporting Quarter, (i) an amount
equal to (x) the Adjusted NOI

 

27

--------------------------------------------------------------------------------


 

attributable to such Unencumbered Property for such Current Reporting Quarter,
annualized, divided by (ii) the Capitalization Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness, divided by
(b) Unencumbered Asset Value.

 

“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Unused Rate” means 0.225%.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WFS” means Wells Fargo Securities, LLC and its successors and assigns.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits

 

28

--------------------------------------------------------------------------------


 

and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Companies or to the
determination of any amount for the Companies on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Parent is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein,
provided further

 

29

--------------------------------------------------------------------------------


 

that for all purposes in calculating consolidated covenants hereunder the Parent
shall be deemed to own one hundred percent (100%) of the equity interests in the
Borrower.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Amendment and Restatement of the Existing Term Loan Agreement.  The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 5.01, the terms and provisions of the Existing
Term Loan Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation.  All “Loans” made and
“Obligations” incurred under the Existing Term Loan Agreement which are
outstanding on the Closing Date, if any, shall continue as Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Term Loan
Agreement) to the “Administrative Agent”, the “Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents and (b) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Closing
Date, if any, shall continue as Obligations under this Agreement and the other
Loan Documents.

 

Article II.
The Commitments and Credit Extensions

 

2.01        Committed Loans.  Each Lender severally agrees to make Committed
Loans to the Borrower from time to time, on any Business Day subject to the
terms and conditions set forth herein and the limitations set forth in
Section 2.01 (c):

 

(a)           Committed Loans.  Each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment.

 

(b)           Loans.  Subject to the Borrower’s compliance with the terms and
conditions set forth in Section 2.01(c), each Lender severally agrees to make
its portion of advances of the Loan (the “Subsequent Loans”) up to a maximum of
six (6) advances, in minimum amounts of $25,000,000 each, or, if less,  the
remaining unfunded amount of the Aggregate Commitments (the “Subsequent Loan
Advances”), to the Borrower in aggregate amounts not to exceed each Lender’s
unadvanced Commitment.  Once advanced, each Subsequent Loan shall be aggregated
with all prior Subsequent Loans and all such term loans shall be referred to as
Committed Loans.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Parent and
the Borrower may elect to borrow the Subsequent Loan; subject to the Borrower’s
delivery to the Administrative Agent of notice of such requested Subsequent Loan
Advance, each of which notice must be delivered not later than December 18, 2015
in order to be effective (each such notice, a “Required Notice”).  In the event
that a Required Notice(s) is/are not received by the Administrative Agent on or
prior to December 18,

 

30

--------------------------------------------------------------------------------


 

2015 such that the initial Aggregate Commitments have not been fully funded by
December 18, 2015, the Commitment of the Lenders to advance the Subsequent Loans
shall be deemed cancelled.  Upon such cancelation the Borrower shall pay to the
Administrative Agent, for the benefit of the Lenders, a commitment termination
fee in an amount equal to 0.50% multiplied by the Commitments which have been
cancelled.

 

(c)           Committed Loan Limitations.  Notwithstanding the provisions of
Section 2.01(a) and (b), after giving effect to any Committed Borrowing, 
(i) the Total Outstandings shall not exceed the Aggregate Commitments, as in
effect on the Closing Date, and (ii) the aggregate Loans advanced by any Lender
shall not exceed such Lender’s Commitment, as in effect on the Closing Date. 
With respect to Committed Loans, within the limits of each Lender’s Commitment
and the Aggregate Commitments, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, and prepay under
Section 2.05. Amounts repaid on the Committed Loans may not be reborrowed. 
Committed Loans may be Base Rate Loans or LIBOR Loans, as further provided
herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing (including each request for a Subsequent
Loan Advance), each conversion of Committed Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Loans or of any
conversion of LIBOR Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing (subject to Section 2.01(b)(ii)) of, conversion to or
continuation of LIBOR Loans shall be in a principal amount of $500,000 or a
whole multiple of $500,000 in excess thereof.  Each conversion to Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of LIBOR Loans, (ii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then (I) so long as no
Event of Default exists, the applicable Committed Loans shall be made as, or
continued to, a LIBOR Loan of the same Type and with an Interest Period of one
(1) month and (II) if an Event of Default exists, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans.  If
the Borrower requests a Committed Borrowing of, conversion to, or continuation
of LIBOR Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, then it will be deemed to have specified an Interest Period of
one (1) month.

 

31

--------------------------------------------------------------------------------


 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic continuation or
conversion to Base Rate Loans described in the preceding subsection.  In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 12:00 noon on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
by 3:00 p.m. in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a LIBOR Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Loan. 
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Loans without the consent of the Required
Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Wells Fargo’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than eight (8)
Interest Periods in effect with respect to Committed Loans.

 

2.03        Reserved.

 

2.04        Reserved.

 

2.05        Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
subject to payment of the Prepayment Premium then due, if any; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of LIBOR Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBOR Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, then the Borrower
shall make such prepayment and the payment amount

 

32

--------------------------------------------------------------------------------


 

specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.16, each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments, then the Borrower shall, within five (5) Business Days,
prepay Loans in an aggregate amount equal to such excess, plus any Prepayment
Premium applicable to the amount of such prepayment.

 

2.06        Increase of Commitments and Loans.

 

(a)           Reserved.

 

(b)           Increase in Aggregate Commitments.

 

(i)            Election to Increase.  Provided there exists no Default, and
provided that no Subsequent Loans remain available to be advanced to the
Borrower pursuant to Section 2.01(b), upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Parent and the Borrower may from
time to time, elect an increase in the Aggregate Commitments to an amount not
exceeding $250,000,000 either by designating another bank or financial
institution not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld) and/or by agreeing with an existing
Lender or Lenders, in such Lender or Lenders’ absolute discretion, that such
Lender’s Commitment shall be increased; provided that (i) any such election for
an increase shall be in a minimum amount of $10,000,000, and (ii) the Parent and
the Borrower may make a maximum of three (3) such requests.  Upon execution and
delivery by the Borrower and such Lender or other bank or financial institution
of an instrument in form and substance reasonably satisfactory to the
Administrative Agent to effect such increase, including, as required, a new or
amended Note, such existing Lender shall have a Commitment as therein set forth
or such bank or financial institution shall become a Lender with a Commitment as
therein set forth and all the rights and obligations of a Lender with such a
Commitment hereunder.

 

(ii)           Effective Date.  If the Aggregate Commitments are increased in
accordance with this Section 2.06(b), then the Administrative Agent, the Parent,
and the Borrower shall determine the effective date (the “Increase Effective
Date”) that such commitment increase was made.  The Administrative Agent shall
promptly notify the Parent, the Borrower, and the Lenders of the Increase
Effective Date.

 

(iii)          Conditions to Effectiveness of Increase.

 

(1)           As a condition precedent to such increase, the Parent and the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Parent or the Borrower (on behalf of each Loan Party)
(i) certifying and attaching the resolutions adopted by such Parent and the
Borrower (on behalf of each Loan Party) approving or consenting to such
increase, and (ii) certifying that, before

 

33

--------------------------------------------------------------------------------


 

and after giving effect to such increase, (A) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.06, the
representations and warranties contained in Section 6.05(b) shall be deemed to
refer to the most-recent statements furnished pursuant to Section 7.01(b), and
(B) no Default exists.

 

(2)           The Borrower shall execute and provide new Notes to such Lenders
as may request herewith.

 

(iv)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.

 

(c)           General.  The Administrative Agent will promptly notify the
Lenders of any notice of increase of the Aggregate Commitments or any increase
in the Loans.  All Unused Fees accrued until the effective date of any
prepayment in full of the Aggregate Commitments shall be paid on the effective
date of such prepayment.

 

2.07        Repayment of Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to LIBOR for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)

 

(i)            If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating

 

34

--------------------------------------------------------------------------------


 

interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Unused Fees.

 

(a)           Unused Fees.  The Borrower shall, beginning sixty (60) days after
the Closing Date, for each day until the earlier of (i) the date that initial
Aggregate Commitments of $150,000,000 have been fully advanced, or
(ii) December 18, 2015, pay to the Administrative Agent for the account of each
Lender (in accordance with its Applicable Percentage), an unused fee (the
“Unused Fee”) equal to the Unused Rate times the actual daily amount of the
unadvanced Aggregate Commitments.  The Unused Fee shall be due and payable
monthly in arrears on the tenth (10th)  Business Day after the end of each
calendar month, commencing with the first such date to occur after the Closing
Date, and ending on the earlier of the dates set forth above.  The Unused Fee
shall be calculated monthly in arrears, based on the applicable daily Unused
Rate during each day of such month.

 

(b)           Other Fees.

 

(i)            The Borrower shall pay to WFS and the Administrative Agent, for
their own respective accounts, fees in the amounts and at the times specified in
the Fee Letter (without duplication of fees otherwise referenced herein).  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to LIBOR) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, then the Parent, the
Borrower, the Administrative Agent, or

 

35

--------------------------------------------------------------------------------


 

the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Parent and the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, then the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, within three (3) Business Days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Loan Party under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period.  This paragraph shall not
limit the rights of the Administrative Agent or any Lender, under
Section 2.08(b) or under Article IX.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such Note shall be in the form of Exhibit B (a “Note”).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.12        Payments Generally; The Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  If and to the extent the Administrative Agent
shall not make such payments to a Lender when due as set forth in the preceding
sentence, then such unpaid amounts shall accrue interest, payable by the
Administrative Agent, at the Federal Funds Rate from the due date until (but not
including) the date on which the Administrative Agent makes such payments to
such Lender.  All payments received by the Administrative Agent after 1:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

36

--------------------------------------------------------------------------------


 

(b)           Clawback.

 

(i)            Funding by the Lenders; Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of LIBOR Loans (or, in the case
of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Committed Borrowing, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Committed Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation ,
within one (1) Business Day.  If and to the extent the Administrative Agent
shall not return such funds to a Lender when due as set forth in the preceding
sentence, then such unpaid amounts shall accrue interest, payable by the
Administrative Agent, at the Federal Funds Rate from the due date until (but not
including) the date on which the Administrative Agent returns such funds to such
Lender.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

37

--------------------------------------------------------------------------------


 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, then the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of the Lenders Several.  The obligations of the
Lenders hereunder to make Committed Loans and to make payments pursuant to
Section11.04(d) are several and not joint.  The failure of any Lender to make
any Committed Loan or to make any payment under Section 11.04(d) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or to make its payment
under Section 11.04(d).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender, in its reasonable discretion, or prohibited by any
Governmental Authority, (iii) cause the Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any applicable Law or regulation.  The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

2.13        Sharing of Payments by the Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) make such adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that the provisions of
this Section shall not be construed to apply to any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply).  Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

38

--------------------------------------------------------------------------------


 

2.14        Reserved.

 

2.15        Reserved.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and in Section 11.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded hereunder without giving effect
to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  No Defaulting Lender (x) shall be entitled to
receive any Unused Fee pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender and the Borrower shall not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender.

 

39

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.17        Guaranties.  Pursuant to the Parent Guaranty, the Parent shall
unconditionally Guarantee in favor of the Administrative Agent and the Lenders
the full payment and performance of the Obligations.  Pursuant to the Subsidiary
Guaranty or an addendum thereto in the form attached to the Subsidiary Guaranty,
the Parent and the Borrower shall cause each Subsidiary Guarantor to execute a
Subsidiary Guaranty unconditionally guarantying in favor of the Administrative
Agent and the Lenders the full payment and performance of the Obligations;
provided, however, that such Subsidiary Guaranty may be released and reinstated
in accordance with its terms.

 

(a)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) within fifteen (15) Business Days of any Person
becoming a Subsidiary of the Parent owning a direct or indirect interest in the
Borrower after the Closing Date, or (y) substantially concurrently with any
Subsidiary of the Parent (other than the Borrower) entering into any Guarantee
of Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, the Parent, the
Borrower and such Subsidiary shall deliver to the Administrative Agent each of
the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary and (ii) the items that would have been delivered under subsections
(iii), (iv), (v), (vii) and (vii) of Section 5.01(a) if such Subsidiary had been
a Subsidiary Guarantor on the Closing Date, in form and substance substantially
consistent with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a) (after giving effect to clause
(ii) hereof); (ii) such Subsidiary Guarantor no longer Guarantees (or which
Guarantee is being substantially concurrently released) any other Indebtedness
of the Parent, the Borrower or any Subsidiary of the Borrower owning directly or
indirectly any Unencumbered Property, (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 8.14; and (iv) the Administrative
Agent shall have received such written request at least five (5) Business Days
(or such shorter period as may be acceptable to the Administrative Agent) prior
to the requested date of release.  Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Parent and the Borrower that the conditions set forth in the preceding
sentence are or will be satisfied as of the requested date of release.

 

40

--------------------------------------------------------------------------------


 

Article III.
Taxes, Yield Protection and Illegality

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

41

--------------------------------------------------------------------------------


 

(c)           Tax Indemnifications.  (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of the Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

 

42

--------------------------------------------------------------------------------


 

withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

43

--------------------------------------------------------------------------------


 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Lender shall promptly (A) notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

 

44

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection, the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction and discharge of all other
Obligations.

 

(h)           Certain FATCA Matters.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the effective date of the Agreement,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to

 

45

--------------------------------------------------------------------------------


 

maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
LIBOR, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the LIBOR
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon LIBOR.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such LIBOR Loan, (b) adequate and reasonable means
do not exist for determining LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan or in connection with an existing or proposed
Base Rate Loan, or (c) LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, then the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the LIBOR
component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on LIBOR Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar assessment or
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company,

 

46

--------------------------------------------------------------------------------


 

if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on LIBOR Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided that
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

47

--------------------------------------------------------------------------------


 

(c)           any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of the Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of the Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

Article IV.
Unencumbered Properties

 

4.01        Initial Unencumbered Properties.  As of the Closing Date, the
Initial Unencumbered Properties shall consist of the Properties set forth on
Schedule 4.01.

 

4.02        Reserved.

 

4.03        Notices of Qualification as an Unencumbered Property.  The Borrower
shall provide the Administrative Agent with a written notice of an Acceptable
Property to be deemed an Unencumbered Property.

 

48

--------------------------------------------------------------------------------


 

4.04        Eligibility.  In order for an Acceptable Property to be eligible for
inclusion as an Unencumbered Property, such Acceptable Property shall satisfy
the following requirements unless otherwise approved by the Required Lenders:

 

(a)           no Material Title Defect with respect to such Acceptable Property
shall exist;

 

(b)           such Acceptable Property shall have reasonable access to public
utilities; and

 

(c)           such Acceptable Property shall not have any material defects.

 

4.05        Reserved.

 

4.06        Guaranty.  An Acceptable Property shall not be deemed an
Unencumbered Property until the applicable Subsidiary Guarantor shall have
executed and delivered (or caused to be executed and delivered) to the
Administrative Agent, for the benefit of the Lenders the Subsidiary Guaranty.

 

4.07        Admission of New Unencumbered Properties.  If, after the date of
this Agreement, the Borrower has submitted to the Administrative Agent the
notice contemplated by Section 4.03, then such Acceptable Property shall be
deemed to be an Unencumbered Property.

 

4.08        Reserved.

 

4.09        Reserved.

 

4.10        Exclusion Events.  Each of the following events shall be an
“Exclusion Event” with respect to an Unencumbered Property:

 

(a)           such Unencumbered Property suffers a Material Environmental Event
or a Material Title Defect after the date of this Agreement which the
Administrative Agent determines, acting reasonably and in good faith, materially
impairs the Unencumbered Asset Value or marketability of such Unencumbered
Property;

 

(b)           the Administrative Agent determines that such Unencumbered
Property has suffered a Material Property Event after the date such Property was
deemed an Unencumbered Property (or in the case of an uninsured Casualty, in
respect of such Unencumbered Property, is reasonably likely to become a Material
Property Event) which the Administrative Agent determines, acting reasonably and
in good faith, materially impairs the Unencumbered Asset Value or marketability
of such Unencumbered Property;

 

(c)           a Lien for the performance of work or the supply of materials
which is established against such Unencumbered Property, or any stop notice
served on the owner of such Unencumbered Property, the Administrative Agent or a
Lender, remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service and such Lien has priority over any Loan
previously or thereafter made under this Agreement;

 

(d)           (i) any default by any Subsidiary Guarantor, as tenant under any
applicable Acceptable Ground Lease, in the observance or performance of any
material term, covenant, or condition of any applicable Acceptable Ground Lease
on the part of such Subsidiary Guarantor to be observed or performed and said
default is not cured following the expiration of any applicable grace and notice
periods therein provided, or (ii)  the leasehold estate created by any
applicable Acceptable Ground Lease shall be surrendered or (iii)  any applicable
Acceptable Ground Lease

 

49

--------------------------------------------------------------------------------


 

shall cease to be in full force and effect or (iv) any applicable Acceptable
Ground Lease shall be terminated or canceled for any reason or under any
circumstances whatsoever, or any of the material terms, covenants or conditions
of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of the Administrative Agent; and

 

(e)           the Borrower shall cease to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of any Subsidiary Guarantor that
owns an Unencumbered Property free and clear of any Liens (other than Liens in
favor of the Administrative Agent).

 

After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.

 

If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this
Article IV.  Any Property that is excluded from the Unencumbered Properties
pursuant to this Section 4.10 may subsequently be reinstated as an Unencumbered
Property, even if an Exclusion Event exists, upon such terms and conditions as
the Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.

 

4.11        Reserved.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01        Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranties
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower for each Initial Unencumbered Property;

 

50

--------------------------------------------------------------------------------


 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a Responsible Officer of such
Loan Party to be true and correct as of the Closing Date;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)          a favorable opinion of DLA Piper LLP (US), counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(vii)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(ix)          a duly completed Compliance Certificate as of the Closing Date,
signed by a Responsible Officer of the Borrower;

 

(x)           accrued and unpaid fees and expenses in respect of the Existing
Term Loan Agreement have been paid in full as of the Closing Date;

 

(xi)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xii)         a Disbursement Instruction Agreement effective as of the Agreement
Date; and

 

51

--------------------------------------------------------------------------------


 

(xiii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBOR Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the
most-recent statements furnished pursuant to Section 7.01(b).

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           After giving effect to such proposed Credit Extension, the
Borrower shall be in compliance with Section 2.01(c).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a), (b), and (d)
have been satisfied on and as of the date of the applicable Credit Extension.

 

52

--------------------------------------------------------------------------------


 

Article VI.
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

6.01        Existence, Qualification and Power; Compliance with Laws.  The
Parent, the Borrower and each Subsidiary Guarantor (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) in the case of the Loan Parties, execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
would not have a Material Adverse Effect.

 

6.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

6.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

6.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent as of the date thereof and their results of operations for each
period covered thereby in accordance with GAAP consistently applied throughout
the each period covered thereby, except as otherwise expressly noted therein;
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness required by GAAP to be reflected
therein.

 

53

--------------------------------------------------------------------------------


 

(b)           The most recent unaudited consolidated balance sheet of the Parent
delivered pursuant to Section 7.01(b), and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           From and after the date of the Audited Financial Statements, and
thereafter, from and after the date of the most recent financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.

 

6.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06, which change could
reasonably be expected to have a Material Adverse Effect.

 

6.07        No Default.  No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

6.08        Ownership of Property; Liens; Equity Interests.  Each Subsidiary
Guarantor has good record and marketable title in fee simple to, or valid
leasehold interests in, all Unencumbered Properties necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each applicable Subsidiary Guarantor has good record and
marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.01.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

6.09        Environmental Compliance.

 

(a)           The Companies conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Parent and the Borrower have reasonably concluded that, except as specifically
disclosed in Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)           After due inquiry in accordance with good commercial or customary
practices to determine whether Contamination is present on any Property, without
regard to whether the Administrative Agent or any Lender has or hereafter
obtains any knowledge or report of the environmental condition of such Property,
except as may be indicated in environmental reports delivered to the
Administrative Agent and except to the extent the same could not reasonably be

 

54

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect: (i) such Property has not been used
(A) for landfilling, dumping, or other waste or Hazardous Material disposal
activities or operations, or (B) for generation, storage, use, sale, treatment,
processing, or recycling of any Hazardous Material, or for any other use that
has resulted in Contamination, and in each case, to each Company’s knowledge, no
such use on any adjacent property occurred at any time prior to the date hereof;
(ii) there is no Hazardous Material, storage tank (or similar vessel) whether
underground or otherwise, sump or well currently on any Property; (iii) no
Company has received any notice of, or has knowledge of, any Environmental Claim
or any completed, pending, proposed or threatened investigation or inquiry
concerning the presence or release of any Hazardous Material on any Property or
any adjacent property or concerning whether any condition, use or activity on
any Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

6.10        Insurance.  The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.

 

6.11        Taxes.  The Companies have filed all material Federal, state and
other tax returns and reports required to be filed, and have paid all material
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect.  There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

 

6.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Parent and the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.  The Parent and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding

 

55

--------------------------------------------------------------------------------


 

waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Parent and
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would have a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and neither the Parent nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Parent and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most-recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Parent nor any
ERISA Affiliate knows of any facts or circumstances that would cause the funding
target attainment percentage for any such plan to drop below 60% as of the
most-recent valuation date; (iv) neither the Parent nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that would cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case, that would result in a liability, individually, or in the aggregate,
in excess of the Threshold Amount.

 

6.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Parent
and the Borrower have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens.  As of the Closing Date, neither the Parent nor the
Borrower has any direct or indirect Equity Interests in any other Person other
than those specifically disclosed in Part (b) of Schedule 6.13.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders in the amounts specified on Part (c) of Schedule 6.13 free and clear of
all Liens.

 

6.14        Margin Regulations; Investment Company Act.

 

(a)           Neither the Parent nor the Borrower is engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)           None of the Parent, the Borrower, any Person Controlling the
Borrower, or any other Company is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15        Disclosure.  The Parent and the Borrower have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which any Company is subject, and all other matters
known to them, that, individually or in the aggregate, would have a Material

 

56

--------------------------------------------------------------------------------


 

Adverse Effect.  The reports, financial statements, certificates or other
information furnished (whether in writing or orally) by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that (a) with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, and (b) with respect to any lease abstracts
provided by the Borrower, to the best of the Borrower’s knowledge, same will not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

6.16        Compliance with Laws.  Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would have a Material Adverse Effect.

 

6.17        Taxpayer Identification Number.  As of the date hereof, each Loan
Party’s true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.

 

6.18        Intellectual Property; Licenses, Etc.  Each Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person except, in each case, where the failure to do so would have
a Material Adverse Effect.  To the best knowledge of each Loan Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect.  Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

6.19        Reserved.

 

6.20        Solvency.  No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan Documents. 
After giving effect to any Loan, the fair saleable value of the Loan Parties’
assets, taken as a whole, exceeds and will, immediately following the making of
any such Loan, exceed the Loan Parties’ total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  The Loan
Parties’ assets, taken as a whole, do not constitute unreasonably small capital
to carry out their business as conducted or as proposed to be conducted, nor
will their assets constitute unreasonably small capital immediately following
the making of any Loan.  The Loan Parties do not intend to incur debt and
liabilities (including contingent liabilities and other commitments) beyond
their ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Loan Parties and
the amounts to be payable on or in respect of obligations of the Loan Parties). 
No petition under any Debtor Relief Laws has been filed against any Loan Party
in the last seven (7) years, and neither the Borrower nor any other Loan Party
in the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors. 
No Loan Party is

 

57

--------------------------------------------------------------------------------


 

contemplating either the filing of a petition by it under any Debtor Relief Laws
or the liquidation of all or a major portion of its assets or property (except
for dispositions permitted hereunder), and no Loan Party has knowledge of any
Person contemplating the filing of any such petition against it or any other
Loan Party.

 

6.21        REIT Status of the Parent.  The Parent qualified as a REIT
commencing with its taxable year ending December 31, 2013 and will remain
qualified in each taxable year thereafter.

 

6.22        Labor Matters.  There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened against any Company which, in either case, would result in a Material
Adverse Effect, and (b) no significant strike, labor dispute, slowdown or
stoppage is pending against any Company or, to the best of any Company’s
knowledge, threatened against any Company which would result in a Material
Adverse Effect.

 

6.23        Ground Lease Representation.

 

(a)           The applicable Subsidiary Guarantor has delivered to the
Administrative Agent true and correct copies of each Acceptable Ground Lease to
the extent requested by the Administrative Agent.

 

(b)           Each Acceptable Ground Lease is in full force and effect.

 

6.24        Unencumbered Properties.  To the Borrower’s knowledge and except
where the failure of any of the following to be true and correct would not have
a Material Adverse Effect:

 

(a)           Each Unencumbered Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property.  No Loan Party has received any notice or claim from any
Person that an Unencumbered Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
knowledge of any such noncompliance except as disclosed in writing to the
Administrative Agent;

 

(b)           The Loan Parties have not directly or indirectly conveyed,
assigned, or otherwise disposed of, or transferred (or agreed to do so) any
development rights, air rights, or other similar rights, privileges, or
attributes with respect to an Unencumbered Property, including those arising
under any zoning or property use ordinance or other Laws;

 

(c)           All utility services necessary for the use of each Unencumbered
Property and the operation thereof for their intended purpose are available at
each Unencumbered Property;

 

(d)           The current use of each Unencumbered Property complies in all
material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting such Unencumbered Property, all use restrictions
of any Governmental Authority having jurisdiction have been satisfied; and

 

(e)           No Unencumbered Property is the subject of any pending or, to any
Loan Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding for which the Administrative Agent has not been notified in
accordance with Section 7.13.

 

58

--------------------------------------------------------------------------------


 

6.25        OFAC.   No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction.  No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, the Lead Arranger or the Administrative Agent) of
Sanctions.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

7.01        Financial Statements.  Each of the Parent and the Borrower shall
deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within one hundred five
(105) days after the end of each fiscal year of the Parent (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC without
giving effect to any extension permitted by the SEC) (commencing with the fiscal
year ending December 31, 2014, a consolidated balance sheet of the Parent as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

 

(b)           as soon as available, but in any event within sixty (60) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Parent (or, if earlier, five (5) days after the date required to be filed
with the SEC) (commencing with the fiscal quarter ending March 31, 2015), a
consolidated balance sheet of the Parent, the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes

 

59

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

7.02        Certificates; Other Information.  Each of the Parent and the
Borrower shall deliver to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, chief accounting
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(b)           reserved;

 

(c)           promptly after any request by the Administrative Agent, copies of
any detailed audit opinions or review reports submitted to the board of
directors (or the audit committee of the board of directors) of the Parent by
independent accountants in connection with the accounts or books of the Parent;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)           as soon as reasonably practicable, but in any event within ninety
(90) days after the beginning of each fiscal year of the Parent, an annual
budget for the Parent, on a consolidated basis prepared by the Parent in the
ordinary course of its business;

 

(f)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of publicly-held debt securities of the Parent or
the Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

 

(g)           promptly, and in any event within five (5) Business Days after
receipt thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Company unless restricted from doing so by such agency; and

 

(h)           promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or the Borrower or any Unencumbered
Property, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

60

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent, the Borrower
or their Affiliates, or the respective Equity Interests of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ Equity Interests.  The Parent and the Borrower hereby
agree that (w) all the Borrower Materials that are to be made available to the
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking the Borrower Materials “PUBLIC,” the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Parent and the Borrower or
their Equity Interests for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all the
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

7.03        Notices.  Each of the Parent and the Borrower shall, upon becoming
aware of same, promptly notify the Administrative Agent who shall notify each
Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
have a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event which has resulted or would
result in liabilities of any Company in an aggregate amount in excess of the
Threshold Amount;

 

(d)           of any material litigation, arbitration or governmental
investigation or proceeding instituted or threatened in writing against any
Unencumbered Property, and any material development therein;

 

61

--------------------------------------------------------------------------------


 

(e)           of any announcement by Moody’s, Fitch or S&P of any change in a
Debt Rating or in its “outlook” with respect to a Debt Rating;

 

(f)            of any actual or threatened in writing Condemnation of any
portion of any Unencumbered Property, any negotiations with respect to any such
taking, or any material loss of or substantial damage to any Unencumbered
Property;

 

(g)           of any Casualty with respect to any Unencumbered Property to the
extent such notice is required pursuant to Section 7.13(b);

 

(h)           of any material permit, license, certificate or approval required
with respect to any Unencumbered Property lapses or ceases to be in full force
and effect or claim from any person that any Unencumbered Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a material and
adverse effect on such Unencumbered Property;

 

(i)            of any material change in accounting policies or financial
reporting practices by any Company, including any determination by the Borrower
referred to in Section 2.10(b); and

 

(j)            of any labor controversy pending or threatened against any
Company, and any material development in any labor controversy except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

7.04        Payment of Obligations.  Each of the Parent and the Borrower shall,
and shall cause each other Loan Party to, pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including: (a) all
tax liabilities, assessments and governmental charges or levies upon a Loan
Party or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Loan Party; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property other than
Liens of the type permitted under Sections 8.01(a) through (g); and (c) all
Indebtedness, as and when due and payable except, in each case, where the
failure to do so would not result in a Material Adverse Effect.

 

7.05        Preservation of Existence, Etc.  Each of the Parent and the Borrower
shall, and shall cause each other Loan Party to (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.

 

7.06        Maintenance of Properties.  Each of the Parent and the Borrower
shall, and shall cause each other Company to (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition except to the extent the failure to
do so would not result in a Material Adverse Effect; (b) make all necessary
repairs thereto and

 

62

--------------------------------------------------------------------------------


 

renewals and replacements thereof except where the failure to do so would not
have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Unencumbered Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Unencumbered Properties in good
order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Unencumbered Properties to be misused, abused or
wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.

 

7.07        Maintenance of Insurance.  Each of the Parent and the Borrower
shall, and shall cause each other Company to, maintain with financially sound
and reputable insurance companies not Affiliates of any Company, insurance
(including flood insurance if available or required) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

7.08        Compliance with Laws.  Each of the Parent and the Borrower shall,
and shall cause each other Subsidiary Guarantor to, comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not have a Material
Adverse Effect.

 

7.09        Books and Records.  Each of the Parent and the Borrower shall, and
shall cause each other Company to: (a) maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of each Company, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Company, as the case may be.

 

7.10        Inspection Rights.  Subject to the rights of tenants, each of the
Parent and the Borrower shall, and shall cause each other Loan Party to, permit
representatives and independent contractors of the Administrative Agent and each
Lender, at the expense of the Administrative Agent or such Lender, to visit and
inspect and photograph any Unencumbered Property and any of its other
properties, to examine its corporate, financial and operating records, and all
recorded data of any kind or nature, regardless of the medium of recording
including all software, writings, plans, specifications and schematics, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable advance notice to
the applicable Loan Party and no more often than once in any period of twelve
(12) consecutive months unless an Event of Default has occurred and is
continuing; provided that when an Event of Default has occurred and is
continuing the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice, subject to the rights of tenants.  Any inspection or audit of
the Unencumbered Properties or the books and records, including recorded data of
any kind or nature, regardless of the medium of recording including software,
writings, plans, specifications and schematics of any Loan Party, or the
procuring of documents and financial and other information, by the
Administrative Agent on behalf of itself or on behalf of the Lenders shall be
for the Administrative Agent’s and the Lenders’ protection only, and shall not
constitute any assumption of responsibility to any Loan Party or anyone else
with regard to the condition, construction, maintenance or operation of the
Unencumbered Properties nor the Administrative Agent’s

 

63

--------------------------------------------------------------------------------


 

approval of any certification given to the Administrative Agent nor relieve any
Loan Party of the Borrower’s or any other Loan Party’s obligations.

 

7.11        Use of Proceeds.  Each of the Parent and the Borrower shall, and
shall cause each other Company to, use the proceeds of the Credit Extensions
(a) to refinance the obligations of the Companies under existing facilities,
(b) to finance the acquisition of Properties, (c) to pay operating and leasing
expenses with respect to its Properties, and (d) for general corporate purposes,
in each case, not in contravention of any Law or of any Loan Document.

 

7.12        Environmental Matters.  Each of the Parent and the Borrower shall,
and shall cause each other Loan Party to:

 

(a)           Violations; Notice to the Administrative Agent.  Use reasonable
efforts to:

 

(i)            Keep the Unencumbered Properties free of Contamination;

 

(ii)           Promptly deliver to the Administrative Agent a copy of each
report pertaining to any Property or to any Loan Party prepared by or on behalf
of such Loan Party pursuant to a material violation of any Environmental
Requirement; and

 

(iii)          As soon as practicable advise the Administrative Agent in writing
of any Environmental Claim or of the discovery of any Contamination on any
Unencumbered Property, as soon as any Loan Party first obtains knowledge
thereof, including a description of the nature and extent of the Environmental
Claim and/or Hazardous Material and all relevant circumstances.

 

(b)           Site Assessments and Information.  If the Parent or the Borrower
fails to comply with Section 7.12(a) or if any other Event of Default shall have
occurred and be continuing, then if requested by the Administrative Agent, at
the Borrower’s expense, deliver to the Administrative Agent from time to time,
but no more frequently than once per calendar year unless an Event of Default
exists, in each case within seventy five (75) days after the Administrative
Agent’s request, an Environmental Assessment (hereinafter defined) made after
the date of the Administrative Agent’s request.  As used in this Agreement, the
term “Environmental Assessment” means a report of an environmental assessment of
any or all Unencumbered Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as the
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to the Administrative
Agent.  Each applicable Loan Party shall cooperate with each consulting firm
making any such Environmental Assessment and shall supply to the consulting firm
all information available to such Loan Party to facilitate the completion of the
Environmental Assessment.  If any Loan Party fails to furnish the Administrative
Agent within thirty (30) days after the Administrative Agent’s request with a
copy of an agreement with an acceptable environmental consulting firm to provide
such Environmental Assessment, or if any Loan Party fails to furnish to the
Administrative Agent such Environmental Assessment within seventy five (75) days
after the Administrative Agent’s request, upon written notice to the Parent and
the Borrower, the Administrative Agent may cause any such Environmental
Assessment to be made at the Borrower’s expense and risk.  Subject to the rights
of tenant, the Administrative Agent and its designees are hereby granted access
to the Unencumbered Properties upon written notice, and a license which is
coupled with an interest and irrevocable, to make or cause to be made such
Environmental Assessments.  The Administrative Agent may disclose to any
Governmental

 

64

--------------------------------------------------------------------------------


 

Authority, to the extent required by Applicable Law, any information the
Administrative Agent ever has about the environmental condition or compliance of
the Unencumbered Properties, but shall be under no duty to disclose any such
information except as may be required by Law.  The Administrative Agent shall be
under no duty to make any Environmental Assessment of the Unencumbered
Properties, and in no event shall any such Environmental Assessment by the
Administrative Agent be or give rise to a representation that any Hazardous
Material is or is not present on the Unencumbered Properties, or that there has
been or shall be compliance with any Environmental Requirement, nor shall any
Company or any other Person be entitled to rely on any Environmental Assessment
made by the Administrative Agent or at the Administrative Agent’s request but
the Administrative Agent shall deliver a copy of such report to the Parent and
the Borrower.  Neither the Administrative Agent nor any Lender owes any duty of
care to protect any Company or any other Person against, or to inform them of,
any Hazardous Material or other adverse condition affecting the Unencumbered
Properties.

 

(c)           Remedial Actions.  If any Contamination is discovered on any
Unencumbered Property at any time and regardless of the cause, (i) promptly at
the applicable Loan Parties’ sole expense, remove, treat, and dispose of the
Hazardous Material in compliance with all applicable Environmental Requirements
in addition to taking such other action as is necessary to have the full use and
benefit of such Unencumbered Property as contemplated by the Loan Documents, and
provide the Administrative Agent with satisfactory evidence thereof; and (ii) if
reasonably requested by the Administrative Agent, provide to the Administrative
Agent within thirty (30) days of the Administrative Agent’s request a bond,
letter of credit, or other financial assurance, including self-assurance, 
evidencing to the Administrative Agent’s satisfaction that all necessary funds
are readily available to pay the costs and expenses of the actions required by
the preceding clause (i) and to discharge any assessments or liens established
against such Unencumbered Property as a result of the presence of the Hazardous
Material on the Unencumbered Property. After completion of such remedial
actions, the applicable Loan Party shall promptly request regulatory approval,
take all reasonable measures to expedite issuance of such approval and upon
receipt thereof deliver to the Administrative Agent a letter indicating that no
further action is required with respect to the applicable Unencumbered Property
or similar confirmation by the applicable regulator that all required remedial
action as stated above has been taken and successfully completed to the
satisfaction of the applicable regulator.  The Loan Parties shall not be deemed
to have satisfied their remedial obligations under this provision until they
have provided the Administrative Agent such confirmation.

 

7.13        Condemnation, Casualty and Restoration.  Each of the Parent and the
Borrower shall, and shall cause each other Loan Party to:

 

(a)           Give the Administrative Agent notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Unencumbered Property
upon the applicable Subsidiary Guarantor’s receipt of written notice thereof and
deliver to the Administrative Agent copies of any and all papers served in
connection with such proceedings.  Each applicable Loan Party shall, at its
expense, diligently prosecute any such proceedings, and shall consult with the
Administrative Agent, its attorneys, and experts, and cooperate with them in the
carrying on or defense of any such proceedings.  Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), the Borrower shall continue to pay the Obligations at the time and
in the manner provided for in this Agreement and the Obligations shall not be
reduced until any Award shall have been actually received and applied by the
Administrative Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations.  If any Unencumbered Property or any
portion thereof is taken by a condemning

 

65

--------------------------------------------------------------------------------


 

authority, the applicable Subsidiary Guarantor shall promptly commence and
diligently prosecute the Restoration of such Unencumbered Property.

 

(b)           If any Unencumbered Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), and the aggregate
cost of repair of such damage or destruction shall be equal to or in excess of
$5,000,000, give prompt notice of such Casualty to the Administrative Agent. 
The applicable Loan Party shall diligently prosecute the Restoration of such
Unencumbered Property.  The applicable Loan Party shall pay all costs of such
Restoration whether or not such costs are covered by insurance.  If an Event of
Default has occurred and is then continuing, then the applicable Loan Party
shall adjust all claims for Insurance Proceeds in consultation with, and
approval of, the Administrative Agent.

 

7.14        Ground Leases.  Solely with respect to Unencumbered Property, each
of the Parent and the Borrower shall, and shall cause each other Loan Party to:

 

(a)           Diligently perform and observe in all material respects all of the
terms, covenants, and conditions of any Acceptable Ground Lease as tenant under
such Acceptable Ground Lease; and

 

(b)           Promptly notify the Administrative Agent of (i) the giving to the
applicable Subsidiary Guarantor of any notice of any default by such Subsidiary
Guarantor under any Acceptable Ground Lease and deliver to the Administrative
Agent a true copy of each such notice within five (5) Business Days of such
Subsidiary Guarantor’s receipt thereof, and (ii) any bankruptcy, reorganization,
or insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to the Administrative Agent a true copy of such notice
within five (5) Business Days of the applicable Subsidiary Guarantor’s receipt.

 

(c)           Exercise any individual option to extend or renew the term of an
Acceptable Ground Lease upon demand by the Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Subsidiary Guarantor hereby expressly authorizes
and appoints the Administrative Agent as its attorney-in-fact to exercise any
such option in the name of and upon behalf of such Subsidiary Guarantor, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 

If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, then the
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants, and conditions of such Acceptable Ground
Lease on the part of such Subsidiary Guarantor to be performed or observed on
behalf of such Subsidiary Guarantor, to the end that the rights of such
Subsidiary Guarantor in, to, and under such Acceptable Ground Lease shall be
kept unimpaired and free from default.  If the landlord under any Acceptable
Ground Lease shall deliver to the Administrative Agent a copy of any notice of
default under such Acceptable Ground Lease, then such notice shall constitute
full protection to the Administrative Agent for any action taken or omitted to
be taken by the Administrative Agent, in good faith, in reliance thereon.

 

66

--------------------------------------------------------------------------------


 

7.15        Unencumbered Properties.

 

(a)           Except where the failure to comply with any of the following would
not have a Material Adverse Effect, each of the Parent and the Borrower shall,
and shall use commercially reasonable efforts to cause each other Loan Party or
the applicable tenant, to:

 

(i)            Pay all real estate and personal property taxes, assessments,
water rates or sewer rents, ground rents, maintenance charges, impositions, and
any other charges, including vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Unencumbered Property, now or
hereafter levied or assessed or imposed against any Unencumbered Property or any
part thereof (except those which are being contested in good faith by
appropriate proceedings diligently conducted);

 

(ii)           Promptly pay (or cause to be paid) when due all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Unencumbered Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted), and in
any event never permit to be created or exist in respect of any Unencumbered
Property or any part thereof any other or additional Lien or security interest
other than Liens permitted by Section 8.01; and

 

(iii)          Operate the Unencumbered Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment.

 

(b)           Except where the failure would not have a material and adverse
effect on the value of the Unencumbered Properties, taken as whole, each of the
Parent and the Borrower shall, and shall cause each other Loan Party to, to the
extent owned and controlled by a Loan Party, preserve, protect, renew, extend
and retain all material rights and privileges granted for or applicable to each
Unencumbered Property.

 

7.16        Subsidiary Guarantor Organizational Documents.

 

Each of the Parent and the Borrower shall, and shall cause each other Subsidiary
Guarantor to, at its expense, maintain the Organization Documents of each
Subsidiary Guarantor in full force and effect, without any cancellation,
termination, amendment, supplement, or other modification of such Organization
Documents, except as explicitly required by their terms (as in effect on the
date hereof), except for amendments, supplements, or other modifications that do
not adversely affect the interests of the Lenders under the applicable
Subsidiary Guarantor in any material respect.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

8.01        Liens.  Each of the Parent and the Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any Unencumbered Property, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 8.01;

 

67

--------------------------------------------------------------------------------


 

(c)           Liens for taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(i);

 

(h)           the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person;

 

(i)            Liens securing obligations in the nature of personal property
financing leases for furniture, furnishings or similar assets, Capital Leases
Obligations and other purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the obligations secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, and (iii) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such Capital Leases;

 

(j)            Liens securing obligations in the nature of the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(k)           all Liens, encumbrances and other matters disclosed in any owner’s
title insurance policies or other title reports and updated thereof accepted by
the Administrative Agent; and

 

(l)            such other title and survey exceptions as the Administrative
Agent has approved in writing in the Administrative Agent’s reasonable
discretion.

 

8.02        Indebtedness.  Each of the Parent and the Borrower shall not, nor
shall it permit any other Loan Party to, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

68

--------------------------------------------------------------------------------


 

(b)           Indebtedness outstanding on the date hereof and listed on Schedule
8.02 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(c)           Guarantees of (i) the Borrower or the Parent in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor, (ii) the Parent or the Borrower, in respect of Indebtedness otherwise
permitted hereunder of any Non-Guarantor Subsidiary if, in the case of any
Guarantee pursuant to this clause (ii), (x) no Default shall exist immediately
before or immediately after the making of such Guarantee, and (y) there exists
no violation of the financial covenants set forth in Section 8.14 hereunder on a
pro forma basis after the making of such Guarantee, and (iii) Non-Guarantor
Subsidiaries made in the ordinary course of business;

 

(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)           Indebtedness in respect of Capital Leases and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 8.01(i), and unsecured Indebtedness in the form of trade payables
incurred in the ordinary course of business; and

 

(f)            Indebtedness of the Borrower or the Parent incurred or assumed
after the date hereof that is either unsecured or is secured by Liens on assets
of the Parent or the Borrower (other than any Unencumbered Property or the
Equity Interests in any Loan Party); provided, such Indebtedness shall be
permitted under this Section 8.02(f) only if: (i) no Default shall exist
immediately before or immediately after the incurrence or assumption of such
Indebtedness, and (ii) there exists no violation of the financial covenants set
forth in Section 8.14 hereunder on a pro forma basis after the incurrence or
assumption of such Indebtedness.

 

8.03        Investments.  Neither the Parent nor the Borrower shall have and
shall not permit the Companies’ to have any Investments other than:

 

(a)           Investments in the form of cash or Cash Equivalents;

 

(b)           Investments existing on the date hereof and set forth on Schedule
6.13;

 

(c)           advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)           Investments of the Guarantor and the Borrower in the form of
Equity Interests and investments of the Borrower in any wholly-owned Subsidiary,
and Investments of the Borrower directly in, or of any wholly-owned Subsidiary
in another wholly-owned Subsidiary which owns, real property assets which are
functional industrial, manufacturing, warehouse/distribution and/or office
properties located within the United States, provided in each case the
Investments held by the Borrower or Subsidiary are in accordance with the
provisions of this Section 8.03 other than this Section 8.03(d);

 

69

--------------------------------------------------------------------------------


 

(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)            Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates;

 

(g)           Investments in mortgages and mezzanine loans;

 

(h)           Investments in unimproved land holdings and Construction in
Progress;

 

(i)            Investments by the Parent for the redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Parent
or the Borrower now or hereafter outstanding to the extent permitted under
Section 8.06 below; and

 

(j)            Other Investments not to exceed at any time ten percent (10%) of
Total Asset Value.

 

8.04        Fundamental Changes.  Each of the Parent and the Borrower shall not,
nor shall it permit any other Loan Party to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)           any Loan Party (other than the Parent or the Borrower) may merge
with (i) the Parent or the Borrower, provided that the Parent or the Borrower,
as applicable, shall be the continuing or surviving Person, or (ii) any other
Loan Party, or (iii) any other Person, provided that if it owns an Unencumbered
Property and is not the surviving entity, then such Property shall cease to be
an Unencumbered Property;

 

(b)           any Loan Party (other than the Parent or the Borrower) may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Loan Party;

 

(c)           any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; and

 

(d)           the Parent or the Borrower may merge or consolidate with another
Person so long as either the Parent or the Borrower, as the case may be, is the
surviving entity, shall remain in pro forma compliance with the covenants set
forth in Section 8.14 below after giving effect to such transaction, and the
Borrower shall have given the Administrative Agent at least fifteen (15)
Business Days’ prior written notice of such merger or consolidation, such notice
to include a certification as to the pro forma compliance referenced above, with
the Borrower agreeing to provide such other financial information as the
Administrative Agent shall reasonably request in order to verify such pro forma
compliance.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.05        Dispositions.  Each of the Parent, the Borrower or any Loan Party
shall not make any Disposition or enter into any agreement to make any
Disposition, except:

 

70

--------------------------------------------------------------------------------


 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that the Borrower and the Parent will remain in pro
forma compliance with the covenants set forth in Section 8.14 after giving
effect to such transaction.

 

8.06        Restricted Payments.  Each of the Parent and the Borrower shall not,
nor shall it permit any other Company to, directly or indirectly, declare or
make, directly or indirectly, any Restricted Payment other than (a) Minimum
Distributions, (b) Restricted Payments made by any Company to the Borrower or
the Parent, or (c)  provided no Event of Default shall have occurred and be
continuing at the time of such payment or would result therefrom, other
Restricted Payments.

 

8.07        Change in Nature of Business.  Except for Investments permitted
under Section 8.03, each of the Parent and the Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, engage in any material
line of business substantially different from those lines of business conducted
by the Companies on the date hereof or any business substantially related or
incidental thereto.

 

8.08        Transactions with Affiliates.  Each of the Parent and the Borrower
shall not, nor shall it permit any other Loan Party to, directly or indirectly,
enter into any transaction of any kind with any Affiliate of a Company, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to such Loan Party as would be obtainable by
such Company at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

 

8.09        Burdensome Agreements.  Each of the Parent and the Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly enter
into any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly prohibits any Company from (a) creating or
incurring any Lien on any Unencumbered Property unless simultaneously therewith
such Unencumbered Property ceases to be an Unencumbered Property, other than
restrictions or conditions set forth in the Note Purchase Agreements, the Credit
Agreements and, to the extent such restrictions or conditions are customary for
such Indebtedness, any other agreements governing Indebtedness permitted under
Section 8.02, in each case, which restrictions are no more restrictive, taken as
a whole than the comparable restrictions and conditions set forth in this
Agreement as determined in the good faith judgment of the Borrower, (b) other
than restrictions or conditions set forth in the Note Purchase Agreements, the
Credit Agreements and, to the extent such restrictions or conditions are
customary for such Indebtedness, any other agreements governing Indebtedness
permitted under Section 8.02, in each case, which restrictions are no more
restrictive, taken as a whole than the comparable restrictions and conditions
set forth in this Agreement as determined in the good faith judgment of the
Borrower, limiting the ability (i) of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under
Section 8.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (c) requiring the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

8.10        Use of Proceeds.  Each of the Parent and the Borrower shall not, nor
shall it permit any other Company to, directly or indirectly, use the proceeds
of any Credit Extension, whether directly or

 

71

--------------------------------------------------------------------------------


 

indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

8.11        Unencumbered Properties; Ground Leases.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly:

 

(a)           Use or occupy or conduct any activity on, or knowingly permit the
use or occupancy of or the conduct of any activity on any Unencumbered
Properties by any tenant, in any manner which violates any Law or which
constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)           Without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), initiate or
permit any zoning reclassification of any Unencumbered Property or seek any
variance under existing zoning ordinances applicable to any Unencumbered
Property or use or knowingly permit the use of any Unencumbered Property in such
a manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Laws;

 

(c)           Without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), (i) impose any
material easement, restrictive covenant, or encumbrance upon any Unencumbered
Property, (ii) execute or file any subdivision plat or condominium declaration
affecting any Unencumbered Property, or (iii) consent to the annexation of any
Unencumbered Property to any municipality;

 

(d)           Do any act, or suffer to be done any act by any Company or any of
its Affiliates, which would reasonably be expected to materially decrease the
value of any Unencumbered Property (including by way of negligent act);

 

(e)           Without the prior written consent of all the Lenders (which
consent shall not be unreasonably withheld or delayed), permit any drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Unencumbered Property regardless
of the depth thereof or the method of mining or extraction thereof;

 

(f)            Allow there to be fewer than twenty-five (25) Unencumbered
Properties as of any date of determination;

 

(g)           Allow the Total Asset Value of the Unencumbered Properties to be
less than One Hundred Fifty Million Dollars ($150,000,000.00);

 

(h)           Without the prior consent of the Lenders (which consent shall not
be unreasonably withheld or delayed), surrender the leasehold estate created by
any Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease
or materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing, in each case, to the extent such event would
reasonably be expected to be materially adverse to the interests of the Lenders;
and

 

72

--------------------------------------------------------------------------------


 

(i)            Enter into any Contractual Obligations related to any
Unencumbered Property providing for the payment a management fee (or any other
similar fee) to anyone other than a Company if, with respect thereto, the
Administrative Agent has reasonably required that such fee be subordinated to
the Obligations in a manner satisfactory to the Administrative Agent, and an
acceptable subordination agreement has not yet been obtained.

 

8.12        Environmental Matters.  Each of the Parent and the Borrower shall
not knowingly directly or indirectly:

 

(a)           Cause, commit, permit, or allow to continue (i) any violation of
any Environmental Requirement by or with respect to any Unencumbered Property or
any use of or condition or activity on any Unencumbered Property, or (ii) the
attachment of any environmental Liens on any Unencumbered Property, in each
case, that could reasonably be expected to have a Material Adverse Effect; and

 

(b)           Place, install, dispose of, or release, or cause, permit, or allow
the placing, installation, disposal, spilling, leaking, dumping, or release of,
any Hazardous Material on any Unencumbered Property in any manner that could
reasonably be expected to have a Material Adverse Effect.  Any Hazardous
Material disclosed in an environmental report delivered to the Administrative
Agent or otherwise permitted pursuant to any Lease affecting any Unencumbered
Property shall be permitted on any Unencumbered Property so long as such
Hazardous Material is maintained in compliance in all material respects with all
applicable Environmental Requirements.

 

(c)           Place or install, or allow the placing or installation of any
storage tank (or similar vessel) on any Unencumbered Property except that any
storage tank (or similar vessel or any replacement thereof) disclosed in an
environmental report delivered to the Administrative Agent or permitted pursuant
to any Lease affecting any Unencumbered Property shall be permitted on any
Unencumbered Property so long as such storage tank (or similar vessel) is
maintained in compliance in all material respects with all applicable
Environmental Requirements.

 

(d)           Use any Hazardous Material on any Unencumbered Property except:
(i) as reasonably necessary in the ordinary course of business; (ii) in
compliance with applicable Environmental Requirements; and (iii) in such a
manner which could not reasonably be expected to have a Material Adverse Effect.

 

8.13        Negative Pledge; Indebtedness.  Each of the Parent and the Borrower
shall not permit:

 

(a)           The Equity Interests of the Borrower held by the Parent to be
subject to any Lien.

 

(b)           Any Person (other than the Parent or the Borrower) that directly
or indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent).

 

(c)           Any Subsidiary Guarantor that owns an Unencumbered Property to
(i) incur any Indebtedness (whether Recourse Indebtedness or Non-Recourse
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than, in
each case, Indebtedness secured by Liens permitted by Section 8.01).

 

73

--------------------------------------------------------------------------------


 

8.14        Financial Covenants.  The Parent shall not, directly or indirectly,
permit:

 

(a)           Maximum Consolidated Leverage Ratio.  As of the last day of any
fiscal quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%);

 

(b)           Maximum Secured Leverage Ratio. As of the last day of any fiscal
quarter, the Secured Leverage Ratio to exceed forty percent (40%);

 

(c)           Maximum Unencumbered Leverage Ratio.  As of the last day of any
fiscal quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%);

 

(d)           Maximum Secured Recourse Debt.  As of the last day of any fiscal
quarter, the Secured Recourse Debt Ratio to exceed seven-and-one-half percent
(7.5%);

 

(e)           Minimum Fixed Charge Ratio.  As of the last day of any fiscal
quarter, the Fixed Charge Ratio for the Parent, on a consolidated basis, for the
fiscal quarter then ended, annualized, to be less than or equal to 1.5 to 1.0;

 

(f)            Minimum Unsecured Interest Coverage Ratio. As of the last day of
any fiscal quarter, the Unsecured Interest Coverage Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.75 to 1.00; and

 

(g)           Minimum Tangible Net Worth.  As of the last day of any fiscal
quarter, the Tangible Net Worth of the Parent, on a consolidated basis, to be
less than the sum of (i) $996,305,000, plus (ii) seventy-five percent (75%) of
net proceeds of any Equity Issuances received by the Parent or the Borrower
after the Closing Date (other than proceeds received within ninety (90) days
after the redemption, retirement or repurchase of ownership or equity interests
in the Borrower or the Parent, up to the amount paid by the Borrower or the
Parent in connection with such redemption, retirement or repurchase, where, for
the avoidance of doubt, the net effect is that neither the Borrower nor the
Parent shall have increased its Net Worth as a result of any such proceeds).

 

Article IX.
Events of Default and Remedies

 

9.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) days after the same becomes due, any interest on any
Loan due hereunder, except that there shall be no grace period for interest due
on any applicable Maturity Date, or (iii) within ten (10) days after notice from
the Administrative Agent, any other amount payable to the Administrative Agent
or any Lender hereunder or under any other Loan Document except that there shall
be no grace period for any amount due on any Maturity Date; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.11 or Article VIII
(other than Sections 8.11(a), (b), (c) and (e), or 8.13) or the Parent fails to
perform or observe any term, covenant or agreement contained in the Parent
Guaranty or any Subsidiary Guarantor fails to perform or observe any term,
covenant or agreement contained in the Subsidiary Guaranty; or

 

74

--------------------------------------------------------------------------------


 

(c)           Performance.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, or 7.03, and such
failure continues unremedied for ten (10) Business Days after such failure has
occurred; or

 

(d)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a), (b), or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after the earlier of notice
from the Administrative Agent or the actual knowledge of the Loan Party, and in
the case of a default that cannot be cured within such thirty (30) day period
despite the Borrower’s diligent efforts but is susceptible of being cured within
ninety (90) days of the Borrower’s receipt of the Administrative Agent’s
original notice, then the Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of ninety
(90) days from the Borrower’s receipt of the Administrative Agent’s original
notice, subject in each instance to the Borrower’s remedial rights under
Section 7.12(c); or

 

(e)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made and shall not be cured or remedied so that
such representation, warranty, certification or statement of fact is no longer
incorrect or misleading within ten (10) days after the earlier of notice from
the Administrative Agent or the actual knowledge of any Loan Party thereof; or

 

(f)            Cross-Default.  (i) Any Company (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise), after the expiration of any applicable grace periods, in
respect of any Indebtedness or Guarantee (other than (x) Indebtedness hereunder,
and (y) Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness or more than the Threshold
Amount to be demanded or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Company is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Company is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)           Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment

 

75

--------------------------------------------------------------------------------


 

continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(h)           Inability to Pay Debts; Attachment.  (i) the Parent or the
Borrower becomes unable to pay its debts as they become due, or any Loan Party
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Loan Party and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy; or

 

(i)            Judgments.  There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or would have, individually or in the aggregate, a Material Adverse
Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of ten
(10) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(j)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Parent or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(k)           Invalidity of Loan Documents.  Any Loan Document at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material respects; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document, except as expressly permitted hereunder; or

 

(l)            REIT Status of the Parent.  The Parent ceases to be treated as a
REIT or the Parent Shares shall fail to be listed and traded on the New York
Stock Exchange; or

 

(m)          Change of Control.  There occurs any Change of Control.

 

9.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

76

--------------------------------------------------------------------------------


 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
including any Prepayment Premium due prior to such acceleration, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

9.03        Application of Funds.  After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15 and 2.16, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and the Prepayment
Premium, if any) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender arising from, by virtue of, or pursuant to any Swap Contract,
other than any Excluded Swap Obligation, that relates solely to the Obligations
(“Specified Derivatives Providers”), ratably among the Lenders and the Specified
Derivatives Providers, in proportion to the respective amounts described in this
clause Fourth payable to them; and

 

Fifth, to payment of any Prepayment Premium which was due prior to acceleration,
ratably among the Lenders, in proportion to the respective amounts described in
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this

 

77

--------------------------------------------------------------------------------


 

Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

Article X.
The Administrative Agent

 

10.01      Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” (or any other similar term) herein or in any other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

10.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information

 

78

--------------------------------------------------------------------------------


 

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by the Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

79

--------------------------------------------------------------------------------


 

10.06      Resignation of the Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the
reasonable approval of the Borrower (with any Lender or affiliate of a Lender
being deemed approved, unless such Lender is a Defaulting Lender, and which
approval shall not be required if an Event Default shall be in existence), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)           If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any pledge security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) the Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

10.07      Non-Reliance on the Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arranger or Bookrunner listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender hereunder.

 

10.09      The Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

10.10      Guaranty Matters.  Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under a Guaranty
pursuant to the terms of this Agreement.

 

81

--------------------------------------------------------------------------------


 

Article XI.
Miscellaneous

 

11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.01(b) or 9.02) without the written
consent of such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to a Lender or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (iii) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary  to amend the definition of “Default Rate,” waive any obligation of
the Borrower to pay interest at the Default Rate, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder;

 

(e)           change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of the Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)           release all or substantially all of the value of the Guaranties
without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any

 

82

--------------------------------------------------------------------------------


 

waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting
Lender.  All communications from the Administrative Agent to any Lender
requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or the Administrative Agent to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

83

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages) resulting therefrom.

 

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
the Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its Equity Interests for purposes of
United States Federal or state securities laws.

 

(e)           Reliance by the Administrative Agent and the Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic

 

84

--------------------------------------------------------------------------------


 

Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Each Loan Party shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including (a) the reasonable fees, charges and
disbursements of counsel for the Administrative Agent; (b) fees and charges of
each consultant, inspector, and engineer; (c) uniform commercial code searches;
(d) judgment and tax lien searches for the Borrower and each Guarantor;
(e) escrow fees; and (f) documentary taxes, in connection with the initial
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii)  all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender (only if a Default shall be in existence)), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in

 

85

--------------------------------------------------------------------------------


 

connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided, however that the Borrower shall not be required to pay
the expenses of more than one law firm acting as counsel for the Lenders (in
addition to expenses for any appropriate local or special counsel) in connection
with such workout or enforcement to the extent the Lenders reasonably determine
that joint representation is appropriate under the circumstances.

 

(b)           Indemnification.  The Parent and the Borrower shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party resulting from any
action, suit, or proceeding relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Damages related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Party of such
Indemnitee, (x) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, (y) for which an
Indemnitee has been compensated pursuant to the terms of this Agreement or the
Fee Letter, or (z) to the extent based upon contractual obligations of such
Indemnitee owing by such Indemnitee to any third party which are not expressly
set forth in this Agreement.

 

(c)           Reserved.

 

(d)           Reimbursement by the Lenders.  To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by the Loan Parties to the
Administrative Agent (or any sub-agent thereof), or any Related Party of any of
the foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Applicable Percentage) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed

 

86

--------------------------------------------------------------------------------


 

expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(e)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(f)            Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

 

(g)           Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, and the repayment, satisfaction or discharge of all the
other Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent (without relieving the
Borrower of its obligation to make any such payment so required), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign

 

87

--------------------------------------------------------------------------------


 

or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by the Lenders.  Any Lender may, at no cost or expense
to any Loan Party (except as provided in Section 11.13), at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned (but any such assignment shall be of a
pro rata interest in each of the Loans; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and shall be an assignment of a pro rata
interest in each of the Loans, and the amount assigned to the Eligible Assignee
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

88

--------------------------------------------------------------------------------


 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender, an Approved Fund or to any Federal
Reserve Bank provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Parent or the Borrower or any of their Affiliates or
Subsidiaries, or (B) without the consent of the Administrative Agent and the
Borrower, to any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), (C) to a natural person, or (D) without
the consent of the Borrower, to any Excluded Party.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

89

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, an Excluded Party, a Defaulting
Lender or the Parent or the Borrower or any of their Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(d) without
regard to the existence of any participation.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-

 

90

--------------------------------------------------------------------------------


 

1(c) of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Reserved.

 

(g)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a

 

91

--------------------------------------------------------------------------------


 

jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 3.06(c),
Section 11.13 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i)  any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower
provided that the source of such information was not at the time known to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such Information.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing and the Administrative Agent and the Required Lenders shall have
consented in writing thereto, each Lender and

 

92

--------------------------------------------------------------------------------


 

each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents , and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, by email with a pdf copy attached, or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each

 

93

--------------------------------------------------------------------------------


 

Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.

 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

11.13      Replacement of the Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01, 3.04 and 3.05) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

(e)           A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT

 

94

--------------------------------------------------------------------------------


 

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE PARENT, THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 PROVIDED
THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS ALSO DELIVERED TO
KATHRYN ARNONE, GENERAL COUNSEL FOR PARENT AND BORROWER.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

95

--------------------------------------------------------------------------------


 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.15      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent, the Borrower, and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arranger are arm’s-length commercial
transactions between the Parent, the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arranger, on the other hand, (B) each of the Parent, the Borrower, and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and the Lead Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent, the Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Lead Arranger has any obligation to
the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent, the Borrower, the other Loan
Parties, and their respective Affiliates, and neither the Administrative Agent
nor any Lead Arranger has any obligation to disclose any of such interests to
the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by Law, each of the Parent, the
Borrower, and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Lead Arranger with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.16      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures , the electronic matching or assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the

 

96

--------------------------------------------------------------------------------


 

New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

11.17      USA PATRIOT ACT.  Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution, which
information includes the name, address, and tax identification number of the
Borrower and such other identification information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act and comply with federal law.  An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product. the Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

11.18      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name:  Geoffrey G. Jervis

 

 

Title:     Authorized Officer

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

STAG INDUSTRIAL, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name:  Geoffrey G. Jervis

 

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to
STAG 2014 Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:  D. Bryan Gregory

 

Title:     Director

 

Signature Page to
STAG 2014 Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael J. Pappas

 

Name:  Michael J. Pappas

 

Title:     Vice President

 

Signature Page to
STAG 2014 Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:  Frederick H. Denecke

 

Title:     Senior Vice President

 

Signature Page to
STAG 2014 Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:  Paul E. Burgan

 

Title:     Vice President

 

Signature Page to
STAG 2014 Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Wells Fargo Bank, National Association

 

$

60,000,000

 

40

%

TD Bank, N.A.

 

30,000,000

 

20

%

Capital One, National Association

 

30,000,000

 

20

%

Regions Bank

 

30,000,000

 

20

%

Total

 

$

150,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

 

INITIAL UNENCUMBERED PROPERTIES

 

STAG III Albion, LLC

 

1105 Weber Road; 907 Weber Road; 600 South 7th Street;

1514 Progress Drive; 1515, 1545 and 1563 East State Road 8;

 

Albion

 

IN

 

46701

 

 

811 Commerce Drive

 

Kendallville

 

IN

 

46755

STAG IV Alexandria, LLC

 

4750 County Road 13 NE

 

Carlos

 

MN

 

56308

STAG Allentown, LLC

 

7132 Daniels Drive

 

Allentown

 

PA

 

18106

STAG III Appleton, LLC

 

2111 North Sandra Street

 

Appleton

 

WI

 

54911

STAG III Arlington L.P.

 

3311 Pinewood Drive

 

Arlington

 

TX

 

76010

STAG Arlington 2, L.P.

 

401 N. Great Southwest Parkway

 

Arlington

 

TX

 

76011

STAG Atlanta, LLC

 

3755 Atlanta Industrial Parkway

 

Atlanta

 

GA

 

30331

STAG Avon, LLC

 

60 Security Drive

 

Avon

 

CT

 

06001

STAG IV Belfast, LLC

 

21 Schoodic Drive

 

Belfast

 

ME

 

04915

STAG Belvidere I, LLC

 

1701 Industrial Court

 

Belvidere

 

IL

 

61008

STAG Belvidere II, LLC

 

1805 Industrial Court

 

Belvidere

 

IL

 

61008

STAG Belvidere III, LLC

 

725 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere IV, LLC

 

888 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere V, LLC

 

3915 Morreim Drive and

3925 Morreim Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VI, LLC

 

725 & 729 Logistics Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VII, LLC

 

795 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG Belvidere VIII, LLC

 

857 Landmark Drive

 

Belvidere

 

IL

 

61008

STAG III Boardman, LLC

 

365 McClurg Rd. and

8401 Southern Blvd.

 

Boardman

 

OH

 

44512

STAG Buena Vista, LLC

 

3200 Green Forest Avenue

 

Buena Vista

 

VA

 

24416

STAG Buffalo, LLC

 

1236-50 William Street

 

Buffalo

 

NY

 

14206

STAG Calhoun, LLC

 

103 Enterprise Drive

 

Calhoun

 

GA

 

30701

STAG Camarillo 1, LP

 

3001 East Mission Oaks Blvd

 

Camarillo

 

CA

 

93012

STAG Camarillo 2, LP

 

3175 East Mission Oaks Blvd

 

Camarillo

 

CA

 

93012

STAG III Canton, LLC

 

818 Mulberry Street

 

Canton

 

OH

 

44707

STAG Catoosa, LLC

 

5275 North Grand Road

 

Catoosa

 

OK

 

74015

STAG Charlotte 3, LLC

 

6601 North I-85 Service Road

 

Charlotte

 

NC

 

28262

STAG Charlotte 4, LLC

 

5130 Hovis Road

 

Charlotte

 

NC

 

28208

STAG IV Cheektowaga, LLC

 

40-60 Industrial Parkway

 

Cheektowaga

 

NY

 

14227

STAG III Chesterfield, LLC

 

50271, 50371, 50501 and

50900 E. Russell Schmidt

 

Chesterfield

 

MI

 

48051

STAG Chester, LLC

 

2001 Ware Bottom Spring Road

 

Chester

 

VA

 

23836

STAG Chicopee, LLC

 

2189 Westover Road

 

Chicopee

 

MA

 

01022

STAG Chippewa Falls, LLC

 

911 Kurth Road and

1406 Lowater Road

 

Chippewa Falls

 

WI

 

54729

STAG III Cincinnati, LLC

 

1011 Glendale Milford Road

 

Cincinnati

 

OH

 

45215

STAG Columbus, LLC

 

3900-3990 Business Park Drive

 

Columbus

 

OH

 

43204

 

--------------------------------------------------------------------------------


 

STAG Columbia, LLC

 

185 McQueen Street

 

Columbia

 

SC

 

29172

STAG Conyers 1, LLC

 

1975 Sarasota Parkway

 

Conyers

 

GA

 

30013

STAG Dallas, LLC

 

351 Thomas D. Murphy Drive

 

Dallas

 

GA

 

30132

STAG IV Danville, LLC

 

1707 Shorewood Drive and

 

LaGrange

 

GA

 

30240

 

 

1355 Lebanon Road

 

Danville

 

KY

 

40422

STAG III Daytona Beach, LLC

 

530 Fentress Boulevard

 

Daytona Beach

 

FL

 

32114

STAG III Dayton, LLC

 

4646 Needmore Road

 

Dayton

 

OH

 

45424

STAG DeKalb, LLC

 

1085 Peace Road

 

DeKalb

 

IL

 

60115

STAG De Pere, LLC

 

2191 American Boulevard

 

De Pere

 

WI

 

54115

STAG Duncan, LLC

 

110 Hidden Lakes Circle and

112 Hidden Lakes Circle

 

Duncan

 

SC

 

29334

STAG Edgefield, LLC

 

One Tranter Drive

 

Edgefield

 

SC

 

29824

STAG Elizabethtown, LLC

 

11 and 33 Industrial Road

 

Elizabethtown

 

PA

 

17022

STAG III Elkhart, LLC

 

53105 Marina Drive and 23590 County Road 6

 

Elkhart

 

IN

 

46514

STAG El Paso 1, LP

 

1601 Northwestern Drive

 

El Paso

 

TX

 

79912

STAG El Paso 2, LP

 

6500 N. Desert Blvd.

 

El Paso

 

TX

 

79912

STAG El Paso 3, LP

 

1550 Northwestern

 

El Paso

 

TX

 

79912

STAG El Paso 4, LP

 

1701 Northwestern Drive

 

El Paso

 

TX

 

79912

STAG El Paso, LP

 

47 Butterfield Circle

 

El Paso

 

TX

 

79906

STAG East Troy, LLC

 

2761 Buell Drive

 

East Troy

 

WI

 

53120

STAG III Fairfield, LLC

 

6051 North Lee Highway

 

Fairfield

 

VA

 

24435

STAG III Farmington, LLC

 

5786 Collett Road

 

Farmington

 

NY

 

14425

STAG Fort Wayne, LLC

 

3424 Centennial Drive

 

Fort Wayne

 

IN

 

46808

STAG Franklin, LLC

 

2001 Commerce Parkway

 

Franklin

 

IN

 

46131

STAG Garland, LP

 

2901 W. Kingsley Road

 

Garland

 

TX

 

75041

STAG Germantown, LLC

 

11900 N. River Lane

 

Germantown

 

WI

 

53022

STAG Golden, LLC

 

16200 Table Mountain Parkway

 

Golden

 

CO

 

80403

STAG Gurnee 2, LLC

 

3818 Grandville Avenue

 

Gurnee

 

IL

 

60031

STAG Gurnee, LLC

 

3800 Swanson Court

 

Gurnee

 

IL

 

60031

STAG Hampstead, LLC

 

630 Hanover Pike

 

Hampstead

 

MD

 

21074

STAG Harrisonburg, LLC

 

4500 Early Road

 

Harrisonburg

 

VA

 

22801

STAG Harvard, LLC

 

875 West Diggins Street

 

Harvard

 

IL

 

60033

STAG Hebron, LLC

 

2151 Southpark Drive

 

Hebron

 

KY

 

41018

STAG III Holland 2, LLC

 

900 Brooks Avenue

 

Holland

 

MI

 

49423

STAG III Holland, LLC

 

414 East 40th Street

 

Holland

 

MI

 

49423

STAG Houston 2, L.P.

 

4949 Windfern Road

 

Houston

 

TX

 

77041

STAG Houston 3, LP

 

12614 Hempstead Highway

 

Houston

 

TX

 

77092

STAG Huntersville, LLC

 

13201 Reese Boulevard

 

Huntersville

 

NC

 

28078

STAG Idaho Falls, LLC

 

3900 South American Way

 

Idaho Falls

 

ID

 

83402

STAG III Jackson LLC

 

1102 Chastain Drive and 4795 I-55 North

 

Jackson

 

MS

 

39206

STAG Jackson, LLC

 

1094 Flex Drive

 

Jackson

 

TN

 

38301

 

--------------------------------------------------------------------------------


 

STAG Janesville, LLC

 

2929 Venture Drive

 

Janesville

 

WI

 

53546

STAG Jefferson City, LLC

 

1400 Flat Gap Road

 

Jefferson City

 

TN

 

37760

STAG III Jefferson, LLC

 

165 American Way

 

Jefferson

 

NC

 

28640

STAG Kansas City 2, LLC

 

1508 North Chouteau Trafficway

 

Kansas City

 

MO

 

64120

STAG Kentwood, LLC

 

4070 East Paris Avenue

 

Kentwood

 

MI

 

49512

STAG Lansing 2, LLC

 

2780 Sanders Road

 

Lansing

 

MI

 

48917

STAG Lansing 4, LLC

 

2051 South Canal Road

 

Lansing

 

MI

 

48917

STAG Lenexa, LLC

 

14000 Marshall Drive

 

Lenexa

 

KS

 

66215

STAG III Lewiston, LLC

 

19 Mollison Way

 

Lewiston

 

ME

 

04240

STAG IV Lexington, LLC

 

200 Woodside Drive

 

Lexington

 

NC

 

27292

STAG Londonderry, LLC

 

29 Jack’s Bridge Road/Clark Rd

 

Londonderry

 

NH

 

03053

STAG Longmont, LLC

 

6303 Dry Creek Parkway

 

Longmont

 

CO

 

80503

STAG III Malden, LLC

 

219 and 243 Medford Street

 

Malden

 

MA

 

02148

STAG Marion 2, LLC

 

6301 North Gateway Drive

 

Marion

 

IA

 

52302

STAG Marshall, LLC

 

1511 George Brown Drive

 

Marshall

 

MI

 

49068

STAG Mascot, LLC

 

2122 Holston Bend Drive

 

Mascot

 

TN

 

37806

STAG III Mason, LLC

 

800 Pennsylvania Ave

 

Salem

 

OH

 

44460

STAG Mason 3, LLC

 

7258 Innovation Way

 

Mason

 

OH

 

45040

STAG III Mayville, LLC

 

605 Fourth Street

 

Mayville

 

WI

 

53050

STAG Mebane 1, LLC

 

7412 Oakwood Street

 

Mebane

 

NC

 

27302

STAG Mebane 2, LLC

 

7600 Oakwood Street

 

Mebane

 

NC

 

27302

STAG Mebane 3, LLC

 

7110 E. Washington Street

 

Mebane

 

NC

 

27302

STAG Mechanicsburg 1, LLC

 

6350 Brackbill Blvd.

 

Mechanicsburg

 

PA

 

17050

STAG Mechanicsburg 2, LLC

 

6 Doughten Road

 

New Kingston

 

PA

 

17072

STAG Mechanicsburg 3, LLC

 

245 Salem Church Road

 

Mechanicsburg

 

PA

 

17050

STAG III Milwaukee 2, LLC

 

8900 N. 55th Street

 

Milwaukee

 

WI

 

53223

STAG III Milwaukee, LLC

 

200 West Capitol Drive

 

Milwaukee

 

WI

 

53212

STAG Mishawaka, LLC

 

400 South Byrkit Avenue

 

Mishawaka

 

IN

 

46544

STAG Montgomery, LLC

 

2001 Baseline Road

 

Montgomery

 

IL

 

60538

STAG Mountain Home, LLC

 

199 N. Egerton Road

 

Mountain Home

 

NC

 

28792

STAG Mt. Prospect, LLC

 

699 N. Wheeling Road

 

Mt. Prospect

 

IL

 

60056

STAG Murfreesboro, LLC

 

540 New Salem Road

 

Murfreesboro

 

TN

 

37129

STAG Nashua, LLC

 

80 Northwest Boulevard

 

Nashua

 

NH

 

03063

STAG Nashville, LLC

 

3258 Ezell Pike

 

Nashville

 

TN

 

37211

STAG III Newark, LLC

 

111 Pencader Drive and 113 Pencader Drive

 

Newark

 

DE

 

19702

STAG New Berlin 2, LLC

 

5150 S. Towne Drive

 

New Berlin

 

WI

 

53151

STAG New Berlin, LLC

 

5600 S. Moorland Road

 

New Berlin

 

WI

 

53151

STAG New Hope, LLC

 

5520 North Highway 169

 

New Hope

 

MN

 

55428

STAG GI New Jersey, LLC

 

190 Strykers Road and

 

Lopatcong

 

NJ

 

08865

 

 

251 Circle Drive North

 

Piscataway

 

NJ

 

08854

STAG IV Newton, LLC

 

1500 Prodelin Drive

 

Newton

 

NC

 

28658

STAG North Jackson 2, LLC

 

500 South Bailey Road

 

North Jackson

 

OH

 

44451

 

--------------------------------------------------------------------------------


 

STAG Ocala, LLC

 

650 Southwest 27th Avenue

 

Ocala

 

FL

 

32861

STAG Orangeburg, LLC

 

2500 St. Matthews Road

 

Orangeburg

 

SC

 

29118

STAG Orlando 2, LLC

 

1854 Central Florida Parkway

 

Orlando

 

FL

 

32837

STAG Orlando, LLC

 

7050 Overland Road

 

Orlando

 

FL

 

32810

STAG III Pensacola, LLC

 

1301 North Palofax Street and 3100 West Fairfield Drive

 

Pensacola

 

FL

 

32501

STAG Pineville, LLC

 

10519 Industrial Drive

 

Pineville

 

NC

 

28134

STAG IV Pittsburgh 2, LLC

 

405 Keystone Drive

 

Warrendale

 

PA

 

15086

STAG III Pocatello, LLC

 

805 North Main Street

 

Pocatello

 

ID

 

83204

STAG Portage, LLC

 

725 George Nelson Drive

 

Portage

 

IN

 

46368

STAG Portland 2, LLC

 

3150 Barry Drive

 

Portland

 

TN

 

37148

STAG III Rapid City, LLC

 

1400 Turbine Drive

 

Rapid City

 

SD

 

57703

STAG Reading, LLC

 

171-173 Tuckerton Road

 

Muhlenberg Township

 

PA

 

19605

STAG Reno, LLC

 

9025 Moya Blvd.

 

Reno

 

NV

 

89506

STAG Rogers 2, LLC

 

1101 Easy Street

 

Rogers

 

AR

 

72756

STAG III Round Rock L.P.

 

2550 N. Mays Street

 

Round Rock

 

TX

 

78664

STAG IV Rural Hall, LLC

 

300 Forum Parkway

 

Rural Hall

 

NC

 

28687

STAG Sauk Village, LLC

 

21399 Torrence Avenue

 

Sauk Village

 

IL

 

60411

STAG Savage, LLC

 

14399 Huntington Avenue

 

Savage

 

MN

 

55378

STAG Savannah, LLC

 

1086 Oracal Parkway

 

Savannah

 

GA

 

31308

STAG III Sergeant Bluff, LLC

 

102 Sergeant Square Drive

 

Sergeant Bluff

 

IA

 

51054

STAG IV Seville, LLC

 

5160 & 5180 Greenwich Road

 

Seville

 

OH

 

44273

STAG Shannon, LLC

 

212 Burlington Drive

 

Shannon

 

GA

 

30172

STAG South Holland, LLC

 

16750 South Vincennes Road

 

South Holland

 

IL

 

60473

STAG Simpsonville, LLC

 

101 Harrison Bridge Road and 103 Harrison Bridge Road

 

Simpsonville

 

SC

 

29681

STAG Smithfield, LLC

 

3250 US Highway 70 West

 

Smithfield

 

NC

 

27577

STAG Smyrna, LLC

 

3500 Highlands Parkway

 

Smyrna

 

GA

 

30082

STAG South Bend, LLC

 

3310 William Richardson Court

 

South Bend

 

IN

 

46628

STAG Southfield 2, LLC

 

23300 Northwestern Highway

 

Southfield

 

MI

 

48075

STAG III Sparks, LLC

 

15 Loveton Circle

 

Sparks

 

MD

 

21152

STAG Spartanburg, LLC

 

150-160 National Avenue

 

Spartanburg

 

SC

 

29303

STAG Springfield, LLC

 

1000 Titus Road

 

Springfield

 

OH

 

45502

STAG Statham, LLC

 

1965 Statham Drive

 

Statham

 

GA

 

30666

STAG III St. Louis, LLC

 

8950 & 8970 Pershall Road

 

Hazlewood

 

MO

 

63042

STAG Strongsville, LLC

 

12930 Darice Parkway

 

Strongsville

 

OH

 

44149

STAG IV Sun Prairie, LLC

 

1615 Commerce Drive

 

Sun Prairie

 

WI

 

53590

STAG Toledo, LLC

 

1800 Jason Street

 

Toledo

 

OH

 

43611

STAG III Twinsburg, LLC

 

7990 Bavaria Road

 

Twinsburg

 

OH

 

44087

STAG IV Waco, L.P.

 

101 Apron Road

 

Waco

 

TX

 

76705

STAG West Chester, LLC

 

4700 Muhlhauser Road

 

Hamilton

 

OH

 

45011

STAG Williamsport, LLC

 

3300 Wahoo Drive

 

Williamsport

 

PA

 

17701

STAG Winston-Salem, LLC

 

2655 Annapolis Drive

 

Winston-Salem

 

NC

 

27103

 

--------------------------------------------------------------------------------


 

STAG Woodstock, LLC

 

1005 Courtaulds Drive

 

Woodstock

 

IL

 

60098

STAG III Youngstown LLC

 

300 Spencer Mattingly Lane

 

Bardstown

 

KY

 

40004

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

 

SUBSIDIARIES, OTHER EQUITY INTERESTS AND SUBSIDIARY GUARANTORS

 

Part (a). All Subsidiaries of the Parent and the Borrower.

 

Parent:

 

Direct Subsidiaries (percentages reflect the Parent ownership interest):

 

STAG Industrial GP, LLC (100%)

Borrower (96.36 % of the limited partnership interests as of 12/18/14)

 

Indirect Subsidiaries:

 

All held through Borrower

 

Borrower:

 

Direct Subsidiaries (100% ownership by the Borrower unless noted otherwise):

 

STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)(1)

STAG Industrial Holdings, LLC

STAG Industrial Holdings II, LLC

STAG Investments Holdings III, LLC

STAG Investments Holdings IV, LLC

STAG GI Investments Holdings, LLC

STAG Industrial TRS, LLC

 

Indirect Subsidiaries:

 

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Arlington, L.P.

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

 

--------------------------------------------------------------------------------

(1)                                 Should not be a guarantor as it is the
employer.

 

--------------------------------------------------------------------------------


 

STAG III Maryland Borrower, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Round Rock, L.P.

STAG III Sergeant Bluff, LLC

STAG III Sparks, LLC

STAG III St. Louis, LLC

STAG III Tavares, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STAG IV Waco, L.P.

STAG Arlington 2, L.P.

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Conyers, LLC

STAG East Windsor, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Fort Worth, LP

STAG Gahanna, LLC

STAG Georgetown, LLC

STAG Gresham, LLC

STAG Hazelwood, LLC

STAG Huntersville, LLC

STIR Investments GP III, LLC

STIR Investments GP IV, LLC

STAG Lansing 2, LLC

STAG Louisville, LLC

STAG North Jackson, LLC

STAG Norton, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland, LLC

 

--------------------------------------------------------------------------------


 

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG Simpsonville, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG TX GP 2, LLC

STIR Lansing, LLC

STAG GI Charlotte 2, LLC

STAG GI Charlotte, LLC

STAG GI Cleveland, LLC

STAG GI Goshen, LLC

STAG GI Madison, LLC

STAG GI Mooresville, LLC

STAG GI O’Fallon, LLC

STAG GI Rogers, LLC

STAG GI Salem, LLC

STAG GI Streetsboro, LLC

STAG GI Vonore, LLC

STAG GI Walker, LLC

STAG TX GP, LLC

STAG Mebane 1, LLC

STAG Mebane 2, LLC

STAG Dallas, LLC

STAG Buena Vista, LLC

STAG Chicopee, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Gurnee, LLC

STAG Harrisonburg, LLC

STAG Kansas City 2, LLC

STAG Montgomery, LLC

STAG GI New Jersey, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Dekalb, LLC

STAG Golden, LLC

STAG Houston 2, L.P.

STAG Idaho Falls, LLC

STAG Londonderry, LLC

STAG Marion 2, LLC

STAG Mishawaka, LLC

STAG Ocala, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Mt. Prospect, LLC

 

--------------------------------------------------------------------------------


 

STAG Williamsport, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG South Holland, LLC

STAG Sauk Village, LLC

STAG Harvard, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Jackson, LLC

STAG Gloversville 1, LLC

STAG Gloversville 2, LLC

STAG Gloversville 3, LLC

STAG Gloversville 4, LLC

STAG Johnstown 1, LLC

STAG Johnstown 2, LLC

STAG Johnstown 3, LLC

STAG Johnstown 4, LLC

STAG Ware Shoals, LLC

STAG Greenwood 1, LLC

STAG Greenwood 2, LLC

STAG Holland 3, LLC

STAG Independence, LLC

STAG Kansas City, LLC

STAG Lafayette 1, LLC

STAG Lafayette 2, LLC

STAG Lafayette 3, LLC

STAG Lansing 3, LLC

STAG Marion, LLC

 

--------------------------------------------------------------------------------


 

STAG Novi, LLC

STAG O’Hara, LLC

STAG Parsons, LLC

STAG Phenix City, LLC

STAG Sterling Heights, LLC

STAG Wichita 1, LLC

STAG Wichita 2, LLC

STAG Wichita 3, LLC

STAG Wichita 4, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STIR Investments GP, LLC

STAG Portage, LLC

STAG Houston 3, LP

STAG Garland, LP

STAG El Paso, LP

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Yorkville, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Camarillo 1, LP

STAG Camarillo 2, LP

STAG CA GP, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

 

--------------------------------------------------------------------------------


 

Part (b). Other Equity Investments of the Parent and the Borrower.

 

None.

 

Part (c). Subsidiary Guarantors.

 

Direct Subsidiaries of the Parent and the Borrower:

 

STAG Industrial Holdings, LLC

100% owned by Borrower

STAG Investments Holdings III, LLC

100% owned by Borrower

STAG Investments Holdings IV, LLC

100% owned by Borrower

STAG GI Investments Holdings, LLC

100% owned by Borrower

 

Indirect Subsidiaries:

 

(i)             100% owned by STAG Investments Holdings III, LLC unless noted:

 

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Arlington, L.P.  (99.5%) (STIR Investments GP III, LLC - 0.5%
ownership)

 

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Round Rock, L.P. (99.5%) (STIR Investments GP III, LLC - 0.5%
ownership)

 

STIR Investments GP III, LLC

STAG III Sergeant Bluff, LLC

STAG III Sparks, LLC

STAG III Maryland Borrower, LLC

STAG III St. Louis, LLC

 

--------------------------------------------------------------------------------


 

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

 

(ii)          100% owned by STAG Investments Holdings IV, LLC unless noted:

 

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STAG IV Waco, LP   (99.5%) (STIR Investments GP IV, LLC - 0.5% ownership)

 

STIR Investments GP IV, LLC

 

(iii)       100% owned by STAG GI Investments Holdings, LLC:

 

STAG GI New Jersey, LLC

 

(iv)      100% owned by STAG Industrial Holdings, LLC unless noted:

 

STAG Arlington 2, L.P.   (100%)

STAG TX GP 2, LLC

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Huntersville, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Portage, LLC

STAG Jackson, LLC

STAG El Paso, LP (99.5%) (STIR Investments GP, LLC - 0.5% ownership)

 

STIR Investments GP, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG Mebane 1, LLC

 

--------------------------------------------------------------------------------


 

STAG Mebane 2, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Kansas City 2, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Mishawaka, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Houston 2, L.P.  (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG Idaho Falls, LLC

STAG Mt. Prospect, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

 

--------------------------------------------------------------------------------


 

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG Garland, LP (99.5%)  (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG Houston 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership   )

 

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG El Paso 1, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 2, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 3, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

 

STAG El Paso 4, LP (99.5%) (STAG TX GP 2, LLC - 0.5% ownership)

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Camarillo 1, LP (99.5%) (STAG TX CA, LLC - 0.5% ownership)

STAG Camarillo 2, LP (99.5%)  (STAG TX CA, LLC - 0.5% ownership)

 

STAG CA GP, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

INTELLECTUAL PROPERTY MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

INDEBTEDNESS

(Attached)

 

--------------------------------------------------------------------------------


 

Existing Indebtedness

 

 

 

Balance (in

 

Balance (in millions)

 

Proforma Balance (in

 

 

 

 

 

 

 

 

 

millions) as of

 

as of September 30,

 

millions) as of

 

 

 

Interest Rate as of

 

Maturity

 

Loan

 

December 31, 2013

 

2014

 

December 18, 2014

 

Interest Rate Type

 

December 18, 2014

 

Date

 

Sun Life Assurance Company of Canada (U.S.) (Gahanna) (1)

 

$

3.8

 

$

3.6

 

$

3.6

 

FIXED

 

6.05%

 

06/01/16

 

Webster Bank N.A. (Norton)

 

5.8

 

5.7

 

5.7

 

FIXED

 

4.22%

 

08/04/16

 

Bank of America, N.A. Unsecured Revolving Credit Facility (2)

 

80.5

 

106.0

 

—

 

VARIABLE

 

LIBOR + 1.45%

 

09/10/16

 

Union Fidelity Life Insurance, Co. (Hazelwood) (3)

 

6.5

 

6.3

 

6.2

 

FIXED

 

5.81%

 

04/30/17

 

Webster Bank N.A. (Portland)

 

3.1

 

3.0

 

3.0

 

FIXED

 

3.66%

 

05/29/17

 

Webster Bank N.A. (East Windsor)

 

3.4

 

3.3

 

3.3

 

FIXED

 

3.64%

 

05/31/17

 

Wells Fargo Bank, N.A. (Yorkville - CMBS loan) (4)

 

—

 

—

 

4.2

 

FIXED

 

5.98%

 

08/01/17

 

Bank of America, N.A. Unsecured Term Loan (5 year) (2)

 

150.0

 

150.0

 

—

 

VARIABLE

 

LIBOR + 1.40%

 

09/10/17

 

Connecticut General Life Insurance Company (Tranche 1)

 

58.9

 

58.3

 

58.1

 

FIXED

 

6.50%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 2)

 

60.0

 

59.3

 

59.1

 

FIXED

 

5.75%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 3)

 

16.9

 

16.7

 

16.7

 

FIXED

 

5.88%

 

02/01/18

 

Wells Fargo Bank, N.A. Unsecured Credit Facility (5)

 

—

 

—

 

208.0

 

VARIABLE

 

LIBOR + 1.35%

 

12/18/19

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year - B) (6)

 

—

 

—

 

—

 

VARIABLE

 

LIBOR + 1.70%

 

03/21/21

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year - A) (7)

 

100.0

 

150.0

 

150.0

 

VARIABLE

 

LIBOR + 1.65%

 

03/31/22

 

Wells Fargo Bank, N.A. (CMBS loan)

 

67.2

 

66.0

 

65.7

 

FIXED

 

4.31%

 

12/01/22

 

Series A Unsecured Notes (8)

 

—

 

—

 

50.0

 

FIXED

 

4.98%

 

10/01/24

 

Series C Unsecured Notes (9)

 

—

 

—

 

—

 

FIXED

 

4.32%

 

02/20/25

 

Series B Unsecured Notes

 

—

 

50.0

 

50.0

 

FIXED

 

4.98%

 

07/01/26

 

Series D Unsecured Notes (10)

 

—

 

—

 

—

 

FIXED

 

4.42%

 

12/30/26

 

Series E Unsecured Notes (10)

 

—

 

—

 

—

 

FIXED

 

4.42%

 

02/20/27

 

Total

 

$

556.1

 

$

678.2

 

$

683.6

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) The principal outstanding includes an unamortized fair market value premium
of $0.1 million, $0.1 million and $0.2 million as of December 18, 2014,
September 30, December 31, 2013, respectively.

(2) The Bank of America Term Loan is being paid off using proceeds from the new
credit facility with Wells Fargo.

(3) The principal outstanding includes an unamortized fair market value premium
of $0.1 million, $0.1 million and $0.1 million as of December 18, 2014,
September 30, December 31, 2013, respectively.

(4) On October 22, 2014, a Subsidiary of the Issuer assumed an approximately
$4.2 million loan to Wells Fargo, N.A. maturing August 1, 2017 and bearing a
fixed annual interest rate of 5.98%.

(5) The Company will be entering into a $300 million unsecured credit facility
with Wells Fargo which includes an accordion of $300 million and paying off the
balance of the Bank of America credit facility and Bank of America Term Loan.

(6) The Company entered into a $150 million unsecured term loan with Wells Fargo
on March 21, 2014, but will not draw these funds until Q1 2015.

(7) The existing term loan with Wells Fargo is being amended effective
December 18, 2014 which will extend it’s maturity date and change the interest
rate spread.

(8) On October 1, 2014 the Issuer issued $50 million of 4.98% Series A Unsecured
Notes maturing October 1, 2024.

(9) Effective December 18, 2014, the Company closed on a $100 million Senior
Unsecured Note which will be funded to the Company in February 20, 2015.

(10) Effective December 18, 2014, the Company closed on a $100 million Senior
Unsecured Note which will be funded to the Company in two installments. The
first being December 30, 2014 for $80 million and the second being funded to the
Company on February 20, 2015 in the amount of $20 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

PARENT AND BORROWER:

c/o  STAG Industrial, Inc.

One Federal Street, 23rd Floor

Boston, Massachusetts 02110

Attention: Jeffrey M. Sullivan, Esq.

Telephone: 617-936-1343

Telecopier: 617-574-0052

Electronic Mail: jsullivan@stagindustrial.com

Website Address: stagindustrial.com

U.S. Taxpayer Identification Number for the Parent: 27-3099608

U.S. Taxpayer Identification Number for the Borrower: 27-1536464

 

with a copy to:

 

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA  02110

Attention: John Sullivan, Esq.

Telephone: 617-406-6000

Telecopier: 617-406-6100

Electronic Mail:   john.sullivan@dlapiper.com

 

ADMINISTRATIVE AGENT:

The Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
Loan Service Operations
608 Second Ave., South
Minneapolis, MN 55402
Attention:  Kim Perreault
Telephone:  612-316-3738
Electronic Mail:  kimberly.g.perreault@wellsfargo.com

Wells Fargo
ABA #121000248
Account Name:  Agency CRE Clearing Account
REF:   STAG Industrial Operating Partnership, L.P.
Attn:  Kim Perreault

 

--------------------------------------------------------------------------------


 

SCHEDULE RO

 

Chief Executive Officer/President

 

Benjamin S. Butcher

Chief Financial Officer

 

Geoffrey G. Jervis

Chief Operating Officer

 

Stephen C. Mecke

Chief Accounting Officer

 

William R. Crooker

Controller

 

Jaclyn Paul

Secretary — Effective January 1, 2015

 

Jeffrey M. Sullivan

Assistant Secretary

 

Alan H. Simmons

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:             ,        

 

To:          Wells Fargo Bank, National Association, as the Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of December [  ], 2014 (as amended, restated, extended, supplemented,
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among STAG Industrial
Operating Partnership, L.P., a Delaware limited partnership (the “Borrower”),
STAG Industrial, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as the Administrative
Agent.

 

The undersigned hereby requests (select one):
o            A Committed Borrowing of Committed Loans
o            A conversion or continuation of Committed Loans

 

1.             On                                                (a Business
Day).

 

2.             In the amount of $                             .

 

3.             Comprised of
                                                       .

[Type of Loan requested]

 

4.             For LIBOR Loans:  with an Interest Period of [one (1)][two
(2)][three (3)][six (6)] month(s).

 

The Borrowing, if any, requested herein complies with the applicable provisions
of Section 2.01 of the Agreement.

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

A - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Term Loan Agreement, dated as
of December [  ], 2014 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, STAG
Industrial, Inc., a Maryland corporation and the sole member of the sole general
partner of the Borrower, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Committed Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Committed Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

*******

 

B - 1

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

Signature Page

to Note

 

B - 2

--------------------------------------------------------------------------------


 

COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:        ,      

 

To:          Wells Fargo Bank, National Association, as the Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Term Loan Agreement,
dated as of December [  ], 2014 (as amended, restated, extended, supplemented,
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among STAG Industrial
Operating Partnership, L.P., a Delaware limited partnership (the “Borrower”),
STAG Industrial, Inc., a Maryland corporation and the sole general partner of
the Borrower (the “Parent”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as the Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                  of the Parent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Parent, for itself and as general
partner of the Borrower, and that:

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.             The Parent has delivered the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Parent has delivered the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date.  Such financial statements fairly present the
financial condition, results of operations and cash flows of the Companies in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Companies during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Companies during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Companies performed and
observed all of their Obligations under the Loan Documents, and

 

[select one:]

 

[during such fiscal period each Company has performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

 

C - 1

--------------------------------------------------------------------------------


 

—or—

 

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

 

4.             The representations and warranties of the Parent and the Borrower
contained in Article VI of the Agreement, and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 6.05(b)
shall be deemed to refer to the most-recent statements furnished pursuant to
Section 7.01(b) of the Agreement, in each case, including the statements
delivered in connection with this Compliance Certificate.

 

5.             The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                            , 20  .

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

C - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                         (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 8.14(a) — Maximum Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line I.A divided by Line I.B):

 

%

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

60%

 

 

 

 

 

 

 

II.

Section 8.14(b) — Maximum Secured Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Secured Indebtedness as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

C.

Secured Leverage Ratio (Line II.A divided by Line II.B):

 

%

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

40%

 

 

 

 

 

 

 

III.

Section 8.14(c) — Maximum Unencumbered Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Unsecured Indebtedness as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Unencumbered Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

C.

Unencumbered Leverage Ratio (Line III.A divided by Line III.B):

 

%

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

60%

 

 

 

 

 

 

 

IV.

Section 8.14(d) — Maximum Secured Recourse Debt.

 

 

 

 

 

 

 

 

 

A.

Secured Indebtedness which is Recourse Indebtedness with respect to the
Borrower, as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

C.

Secured Recourse Debt Ratio (Line IV.A divided by Line IV.B):

 

%

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

7.5%

 

 

 

 

 

 

 

V.

Section 8.14(e) — Minimum Fixed Charge Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated EBITDA for the four (4) fiscal quarters ending on the Statement
Date (the “Subject Period”) (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated Fixed Charges for the Subject Period (See Schedule 2):

 

$

 

 

 

C - 3

--------------------------------------------------------------------------------


 

 

C.

Fixed Charge Ratio (Line V.A. divided by Line V.B):

 

to 1

 

 

 

 

 

 

 

 

 

Minimum required:

 

1.5 to 1.0

 

 

 

 

 

 

 

VI.

Section 8.14(f) — Minimum Unsecured Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Unencumbered Adjusted NOI (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

B.

Unsecured Interest Expense (See Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

C.

Unsecured Interest Coverage Ratio (Line VI.A divided by Line VI.B):

 

$

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

1.75 to 1.00

 

 

 

 

 

 

 

VII.

Section 8.14(g) — Minimum Tangible Net Worth.

 

 

 

 

 

 

 

 

 

A.

$996,305,000 multiplied by 85%:

 

$

 

 

 

 

 

 

 

 

 

B.

Net proceeds of Equity Issuances by the Companies from the Closing Date to the
Statement Date (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in the
Borrower or the Parent, up to the amount paid by the Borrower or the Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither the Borrower nor the Parent
shall have increased its Net Worth as a result of any such proceeds) multiplied
by 75%:

 

$

 

 

 

 

 

 

 

 

 

C.

Minimum Tangible Net Worth (Line VII.A plus Line VII.B):

 

$

 

 

 

 

 

 

 

 

 

D

Tangible Net Worth as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

E.

[Excess][Deficiency] for covenant compliance (Line VII.D minus Line VII.C):

 

$

 

 

 

C - 4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                  (“Statement Date”)

 

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

CALCULATION OF TOTAL ASSET VALUE, UNENCUMBERED ASSET VALUE, CONSOLIDATED EBITDA,
CONSOLIDATED FIXED CHARGES, UNENCUMBERED ADJUSTED NOI, UNSECURED INTEREST
EXPENSE, ETC.

(all in accordance with the definition for such term as set forth in the
Agreement)

 

[Provide Various Calculations]

 

C - 5

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Term Loan Agreement identified below (the “Term
Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitment described below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Term Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.             Assignor[s]:

 

 

2.             Assignee[s]:

 

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

D-1 - 1

--------------------------------------------------------------------------------


 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower:             STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership

 

4.             Administrative Agent: Wells Fargo Bank, National Association, as
the administrative agent under the Term Loan Agreement

 

5.             Term Loan Agreement:       Amended and Restated Term Loan
Agreement, dated as of December [  ], 2014 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the “Term Loan
Agreement”), among the Borrower, STAG Industrial, Inc., Maryland corporation
(the “Parent”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as the Administrative Agent

 

6.             Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/
Loans
for all
Lenders(7)

 

Amount of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:                            ](9)

 

Effective Date:                   , 20   [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(9)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-1 - 2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-1 - 3

--------------------------------------------------------------------------------


 

[Consented to and](10) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Term Loan Agreement.

 

D-1 - 4

--------------------------------------------------------------------------------


 

[Consented to:](11)

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability

 

 

company, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Officer

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of Borrower and/or
other parties is required by the terms of the Term Loan Agreement.

 

D-1 - 5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most-recent financial
statements delivered pursuant to Sections 7.01(a) and (b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

D-1 - 6

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-1 - 7

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(see attached)

 

D-2 - 1

--------------------------------------------------------------------------------


 

Administrative Details Questionnaire

 

Borrower: STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Agent Address:

Wells Fargo Bank, National Association

 

Return form to:

 

Loan Service Operations

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-mail:

 

Attn:

 

Email Cc:

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Signature Block Information:

 

 

o Signing Amended and Restated Term Loan Agreement:

o     Yes

o     No

 

 

 

o Coming in via Assignment:

o     Yes

o     No

 

Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

 

Foreign Entity:

Yes o

No o

 

Country of Origin                          

 

(If yes, please complete and return appropriate FOREIGN  IRS Form [usually
Form W-8BEN or W-ECI])

 

D-2 - 2

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

D-2 - 3

--------------------------------------------------------------------------------


 

PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).

 

Name:

 

 

 

Working Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

E-Mail Address:

 

 

 

Access Level

Operational or Credit:

 

 

 

 

D-2 - 4

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

City and State:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

SWIFT:

 

Country of Origin:

 

 

, hereby authorizes Wells Fargo Bank to rely on the payment instructions
contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

D-2 - 5

--------------------------------------------------------------------------------


 

Agent’s Wire Instructions

Bank Name:

Wells Fargo Bank

City and State:

Minneapolis, MN

ABA/Routing No.:

121000248

Account Name:

Agency CRE Clearing Account

Account No.:

02057751628807

FFC Account Name:

 

FFC Account No.:

 

Attention:

DA — See page 1 for Loan Service Operations Contact

Reference:

BORROWER NAME

 

D-2 - 6

--------------------------------------------------------------------------------


 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

Tax Documents

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o            Attach Form W-9 for current Tax Year

o            Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

 

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

 

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number:

 

Pursuant to the language contained in the tax section of the Amended and
Restated Term Loan Agreement, the applicable tax form for your institution must
be completed and returned prior to the first payment of income. Failure to
provide the proper tax form when requested may subject your institution to U.S.
tax withholding.

 

D-2 - 7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1011583 made pursuant to that certain Amended and Restated
Term Loan Agreement dated as of December [  ], 2014 among the Borrower, STAG
Industrial, Inc., a Maryland corporation and the sole general partner of the
Borrower, the Administrative Agent, Wells Fargo Securities, LLC, and the Lenders
from time to time party thereto, as amended from time to time

 

Effective Date:  December [  ], 2014

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement or an email instruction or other written communication, or telephonic
request pursuant to Section 2.02(a) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

E - 1

--------------------------------------------------------------------------------


 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

 

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

 

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

Individual’s Name

 

Title

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

 

1.

 

 

 

2.

 

 

 

3.

 

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

E - 4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

E - 5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Term Loan  Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made
provided such funds transfer system complies with the requirements of the Term
Loan Agreement.  Administrative Agent may delay or refuse to accept a
Disbursement Request if the Disbursement would: (i) violate the terms of this
Agreement; (ii) require use of a bank prohibited by government authority or
Administrative Agent or any Lender’s policies or requirements; (iii) cause
Administrative Agent or Lenders to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause
Administrative Agent or Lenders to violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent  and Lenders shall not be liable
to Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation.  Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE TERM LOAN AGREEMENT, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN SECTION 11.04(E) OF THE TERM LOAN AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Term Loan
Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

E - 6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

E - 9

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF PARENT GUARANTY

 

F-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

PARENT GUARANTY AGREEMENT

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of December 18,
2014, by STAG INDUSTRIAL, INC., a Maryland corporation, (“Guarantor”), for the
benefit of the Credit Parties (defined below).

 

RECITALS:

 

A.                                    STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership (“Borrower”) may, from time to time, be
indebted to the Credit Parties pursuant to that certain Term Loan Agreement
dated of even date herewith (as amended, modified, supplemented, or restated
from time to time, the “Credit Agreement”), among the Borrower, the Guarantor,
the Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent for the benefit
of the Lenders (“Administrative Agent”) (Administrative Agent and the Lenders,
together with their respective successors and assigns, are each a “Credit
Party,” and collectively the “Credit Parties”).  Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.

 

B.                                    The Guarantor is a limited partner of, and
holds Equity Interests in, the Borrower and will benefit from the Credit
Parties’ extension of credit to the Borrower.

 

C.                                    This Guaranty is integral to the
transactions contemplated by the Loan Documents, and the execution and delivery
hereof is a condition precedent to the Credit Parties’ obligations to extend
credit to the Borrower under the Loan Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans to the Borrower thereunder, and to extend such
credit to the Borrower as the Credit Parties may from time to time agree to
extend, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Guarantor hereby guarantees
payment of the Guaranteed Obligations (hereinafter defined) and hereby agrees as
follows:

 

Section 1.                                          NATURE OF GUARANTY.  The
Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all existing and future Obligations including, without
limitation, all indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to the Credit Parties
arising under the Credit Agreement and the other Loan Documents (including,
without limitation, all renewals, extensions, modifications, amendments, and
restatements thereof and all costs, attorneys’ fees and expenses incurred by any
Credit Party in connection with the collection or enforcement thereof)
including, without limitation, any and all environmental indemnifications
contained in the Loan Documents (collectively, the “Guaranteed Obligations”). 
The Administrative Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty.

 

Section 2.                                          NO SETOFF OR DEDUCTIONS;
TAXES. The Guarantor represents and warrants that it is incorporated and
resident in the United States of America. All payments by the Guarantor
hereunder shall be paid in full, without setoff or counterclaim or any deduction
or withholding

 

--------------------------------------------------------------------------------


 

whatsoever, including, without limitation, for any and all present and future
taxes. If the Guarantor must make a payment under this Guaranty, then the
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the Administrative Agent, for the
benefit of the Credit Parties, so that no withholding tax is imposed on such
payment.  Notwithstanding the foregoing, if the Guarantor makes a payment under
this Guaranty to which withholding tax applies, or any taxes (other than
Excluded Taxes) are at any time imposed on any payments under or in respect of
this Guaranty including, but not limited to, payments made pursuant to this
Section 2, then the Guarantor shall pay all such taxes to the relevant authority
in accordance with applicable law such that each Credit Party, as applicable,
receives the sum it would have received had no such deduction or withholding
been made and shall also pay to the Administrative Agent, for the benefit of the
Credit Parties, on demand, all additional amounts which the Administrative Agent
specifies as necessary to preserve the after-tax yield the Credit Parties would
have received if such taxes had not been imposed.  The Guarantor shall promptly
provide the Administrative Agent with an original receipt or certified copy
issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.

 

Section 3.                                          NO TERMINATION.  This
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  All payments under this Guaranty shall
be made at the Administrative Agent’s Office in Dollars.

 

Section 4.                                          WAIVER OF NOTICES.  The
Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. The Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which the Guarantor might otherwise be entitled.

 

Section 5.                                          NO SUBROGRATION.  The
Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

Section 6.                                          WAIVER OF SURETYSHIP
DEFENSES.  The Guarantor agrees that the Credit Parties may, at any time and
from time to time, and without notice to the Guarantor, make any agreement with
the Borrower or with any other person or entity liable on any of the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge, or
release of the Guaranteed Obligations, or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty.  The
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder.  The Guarantor waives any right to enforce any remedy which
the Guarantor now has or may hereafter have against the Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties.  Further, the
Guarantor consents to the taking of, or failure to take, any action which

 

2

--------------------------------------------------------------------------------


 

might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

 

Section 7.                                          EXHAUSTION OF OTHER REMEDIES
NOT REQUIRED.  The obligations of the Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations. The Guarantor waives diligence by any of the Credit Parties and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring any
Credit Party to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against the Guarantor.

 

Section 8.                                          REINSTATEMENT. 
Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any portion of the Guaranteed Obligations is revoked, terminated,
rescinded, or reduced or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity or otherwise, as if such payment had not been made and whether or not the
Administrative Agent is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.

 

Section 9.                                          SUBORDINATION.  The
Guarantor hereby expressly subordinates the payment of all obligations and
indebtedness of the Borrower owing to the Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations. The Guarantor agrees not to accept any
payment of such Subordinated Debt from the Borrower if a Default exists.  If the
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then the Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to the Administrative Agent, for the benefit
of the Credit Parties, in the form received (with any necessary endorsements),
to be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

Section 10.                                   STAY OF ACCELERATION.  In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the
Administrative Agent.

 

Section 11.                                   INDEMNIFICATION AND EXPENSES.

 

(a)                                 The Guarantor shall indemnify each Credit
Party and each Related Party of any of the Credit Parties (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or any Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery or enforcement
of this Guaranty or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder, the
consummation of the transactions contemplated hereby, or, in the case of the
Administrative Agent and its Related Parties only, the administration of this
Guaranty; or (ii) any actual or prospective claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party

 

3

--------------------------------------------------------------------------------


 

thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)                                 The Guarantor shall pay to the
Administrative Agent upon demand the amount of any and all reasonable
out-of-pocket costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Administrative Agent may
incur in connection with the administration of this Guaranty, including, without
limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against the Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of the
Guarantor under the preceding sentence shall survive termination of this
Guaranty.

 

Section 12.                                   AMENDMENTS.  No amendment,
modification, termination, or waiver of any provision of this Guaranty, and no
consent to any departure by the Guarantor from the terms and conditions hereof,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent and the Guarantor.  Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

 

Section 13.                                   NOTICES.  Any notice or other
communication herein required or permitted to be given shall be in writing and
shall be in accordance with the provisions of Section 11.02 of the Credit
Agreement.  All notices or other communications hereunder shall be made to the
applicable address, as follows: (i) if addressed to the Borrower or Guarantor
then to the address as follows: c/o STAG Industrial, Inc. One Federal Street,
23rd Floor, Boston, Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq.
Telephone No: 617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA
Piper LLP (US) 33 Arch Street, 26th Floor Boston, Massachusetts, 02110,
Attention: John Sullivan, Esq., Telephone No: 617-406-6000  (ii) if addressed to
the Administrative Agent, the Swing Line Lender or an L/C Issuer, then to the
address as follows: Wells Fargo Bank, National Association Loan Service
Operations, 608 Second Ave. South, Minneapolis, MN  55402, Attention: Kim
Perreault, Telephone No: 612-316-3738. Any party to this Guaranty may change its
address, telecopier or telephone number for notices and other communications in
accordance with the terms and provisions set forth in Section 11.02(d) of the
Credit Agreement.

 

Section 14.                                   NO WAIVER; ENFORCEABILITY.  No
failure by any Credit Party to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

Section 15.                                   ASSIGNMENT.  This Guaranty shall:
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the Credit Parties and their respective successors and assigns and the
Credit Parties may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning the Guarantor, this Guaranty, and
any security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 16.                                   CONDITION OF THE BORROWER.  The
Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower such information concerning
the financial condition, business, and operations of the Borrower as the
Guarantor requires, and that no Credit Party shall have any duty, and the
Guarantor is not relying on any Credit Party at any time, to disclose to the
Guarantor any information relating to the business, operations, or financial
condition of the Borrower.

 

Section 17.                                   RIGHTS OF SETOFF.  If and to the
extent any payment is not made when due hereunder, then the Administrative Agent
and each other Credit Party (with the prior consent of the Administrative Agent)
may setoff and charge from time to time any amount so due against any or all of
the Guarantor’s accounts or deposits with the Administrative Agent or such other
Credit Party.

 

Section 18.                                   OTHER GUARANTEES.  Unless
otherwise agreed by the Administrative Agent, the applicable Credit Party and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Credit Parties or any term or provision thereof.

 

Section 19.                                   GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                 GOVERNING LAW.                          
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 19(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

5

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON
THE GUARANTOR A COPY IS ALSO DELIVERED TO JEFFREY M. SULLIVAN, SECRETARY FOR
GUARANTOR (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 19.

 

Section 20.                                   COUNTERPARTS.  This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

Section 21.                                   FINAL AGREEMENT.  THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Authorized Officer

 

Signature Page to

Parent Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF SUBSIDIARY GUARANTY

 

F-2

--------------------------------------------------------------------------------


 

Execution copy

 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of
December 18, 2014, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 21
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Credit Parties (defined below).

 

RECITALS:

 

A.            The Borrower may, from time to time, be indebted to the Credit
Parties pursuant to that certain Term Loan Agreement dated of even date herewith
(as amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), among the Borrower, STAG Industrial, Inc., a Maryland corporation,
the sole member of the sole general partner of the Borrower (“Parent”), the
Lenders now or hereafter party to the Credit Agreement (the “Lenders”), and
Wells Fargo Bank, National Association, as the Administrative Agent for the
benefit of the Lenders (“Administrative Agent”) (Administrative Agent and the
Lenders, together with their respective successors and assigns, are each a
“Credit Party,” and collectively the “Credit Parties”).  Capitalized terms used
herein shall, unless otherwise indicated, have the respective meanings set forth
in the Credit Agreement.

 

B.            Each Guarantor is a Subsidiary of the Borrower and will, directly
or indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.

 

C.            This Guaranty is integral to the transactions contemplated by the
Loan Documents, and the execution and delivery hereof is a condition precedent
to the Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans to the Borrower thereunder, and to extend such
credit to the Borrower as the Credit Parties may from time to time agree to
extend, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Guarantors hereby jointly and
severally guarantee payment of the Guaranteed Obligations (hereinafter defined)
and hereby agree as follows:

 

Section 1.              NATURE OF GUARANTY.  Each Guarantor hereby absolutely
and unconditionally guarantees, jointly and severally, as a guarantee of payment
and not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations (other than Excluded Swap
Obligations) including, without limitation, all indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of the Borrower to the
Credit Parties arising under the Credit Agreement and the other Loan Documents
(including, without limitation, all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) including, without limitation, any and all environmental
indemnifications contained in the Loan Documents (collectively, the “Guaranteed
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by any fact or circumstance relating
to the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty.

 

--------------------------------------------------------------------------------


 

Section 2.              NO SETOFF OR DEDUCTIONS; TAXES. Each Guarantor
represents and warrants that it is formed and resident in the United States of
America. All payments by any Guarantor hereunder shall be paid in full, without
setoff or counterclaim or any deduction or withholding whatsoever, including,
without limitation, for any and all present and future taxes. If any Guarantor
must make a payment under this Guaranty, then such Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the Administrative Agent, for the benefit of the Credit
Parties, so that no withholding tax is imposed on such payment.  Notwithstanding
the foregoing, if any Guarantor makes a payment under this Guaranty to which
withholding tax applies, or any taxes (other than Excluded Taxes) are at any
time imposed on any payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this Section 2, then such Guarantor
shall pay all such taxes to the relevant authority in accordance with applicable
law such that each Credit Party receives the sum it would have received had no
such deduction or withholding been made and shall also pay to the Administrative
Agent, for the benefit of the Credit Parties, on demand, all additional amounts
which the Administrative Agent specifies as necessary to preserve the after-tax
yield the Credit Parties would have received if such taxes had not been imposed.
The Guarantors shall promptly provide the Administrative Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

Section 3.              NO TERMINATION.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and any commitments of the Credit Parties or facilities provided by the
Credit Parties with respect to the Guaranteed Obligations are terminated.  All
payments under this Guaranty shall be made at the Administrative Agent’s Office
in Dollars.

 

Section 4.              WAIVER OF NOTICES.  Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment, notice of
intent to accelerate, notice of acceleration, and any other notices to which any
Guarantor might otherwise be entitled.

 

Section 5.              NO SUBROGRATION.  No Guarantor shall exercise any right
of subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated.  If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

Section 6.              WAIVER OF SURETYSHIP DEFENSES.  Each Guarantor agrees
that the Credit Parties may, at any time and from time to time, and without
notice to the Guarantors, make any agreement with the Borrower or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of the Borrower, or any claim that any Guarantor’s obligations exceed or are
more burdensome than those of the Borrower and waives the benefit of any statute
of limitations affecting the liability of any Guarantor hereunder.  Each
Guarantor waives any right to enforce any remedy which such Guarantor now has or
may hereafter have against the Borrower and waives any

 

2

--------------------------------------------------------------------------------


 

benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent for the benefit of the Credit Parties.  Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

Section 7.              EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  The
obligations of each Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the Credit Parties and action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including, without limitation any provisions of law requiring any Credit Party
to exhaust any right or remedy or to take any action against the Borrower, any
other guarantor, or any other person, entity, or property before enforcing this
Guaranty against any Guarantor.

 

Section 8.              REINSTATEMENT.  Notwithstanding anything in this
Guaranty to the contrary, this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any portion of the
Guaranteed Obligations is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not the the Administrative Agent
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

Section 9.              SUBORDINATION.  Each Guarantor hereby expressly
subordinates the payment of all obligations and indebtedness of the Borrower
owing to such Guarantor, whether now existing or hereafter arising and whether
those obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(the “Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations.  Each Guarantor agrees not to accept any payment of such
Subordinated Debt from the Borrower if a Default exists.  If any Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then such Guarantor shall hold that payment in trust for the Credit Parties and
promptly turn it over to the Administrative Agent, for the benefit of the Credit
Parties, in the form received (with any necessary endorsements), to be
applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

 

Section 10.            INFORMATION.  Each Guarantor agrees to furnish promptly
to the Administrative Agent any and all financial or other information regarding
such Guarantor or its property as the Administrative Agent may reasonably
request in writing.

 

Section 11.            STAY OF ACCELERATION.  In the event that acceleration of
the time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of the Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Administrative Agent.

 

Section 12.            INDEMNIFICATION AND EXPENSES.

 

(a)           Each Guarantor shall indemnify each Credit Party and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any Loan Party arising out of, in connection with, or as a result
of (i) the execution or

 

3

--------------------------------------------------------------------------------


 

delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

 

(b)           Each Guarantor shall pay to the Administrative Agent upon demand
the amount of any and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Administrative Agent may incur in connection with the administration of
this Guaranty, including, without limitation, any such costs and expenses
incurred in the preservation, protection, or enforcement of any rights of any
Credit Party in any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute. The obligations of the Guarantors under the preceding sentence shall
survive termination of this Guaranty.

 

Section 13.            AMENDMENTS.  No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent and
each Guarantor.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

Section 14.            NOTICES.  Any notice or other communication herein
required or permitted to be given shall be in writing and shall be in accordance
with the provisions of Section 11.02 of the Credit Agreement.  All notices or
other communications hereunder shall be made to the applicable address, as
follows: (i) if addressed to the Borrower or any Guarantor then to the address
as follows: c/o STAG Industrial, Inc. One Federal Street, 23rd Floor, Boston,
Massachusetts 02110 Attention: Jeffrey M. Sullivan, Esq. Telephone No:
617-936-1343, Telecopier No.: 617-574-0052, with a copy to DLA Piper LLP (US) 33
Arch Street, 26th Floor Boston, Massachusetts, 02110, Attention: John
Sullivan, Esq., Telephone No: 617-406-6000  (ii) if addressed to the
Administrative Agent, the Swing Line Lender or an L/C Issuer, then to the
address as follows: Wells Fargo Bank, National Association Loan Service
Operations, 608 Second Ave. South, Minneapolis, MN  55402, Attention: Kim
Perreault, Telephone No: 612-316-3738. Any party to this Guaranty may change its
address, telecopier or telephone number for notices and other communications in
accordance with the terms and provisions set forth in Section 11.02(d) of the
Credit Agreement.

 

Section 15.            NO WAIVER; ENFORCEABILITY.  No failure by any Credit
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

 

Section 16.            ASSIGNMENT.  This Guaranty shall: (a) bind each Guarantor
and its successors and assigns, provided that no Guarantor may assign its rights
or obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s

 

4

--------------------------------------------------------------------------------


 

obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor agrees that
the Credit Parties may disclose to any prospective purchaser and any purchaser
of all or part of the Guaranteed Obligations any and all information in the
Credit Parties’ possession concerning any Guarantor, this Guaranty, and any
security for this Guaranty to the extent permitted under, and in compliance
with, the terms of the Credit Agreement.

 

Section 17.            CONDITION OF BORROWER.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower such information concerning the financial condition,
business, and operations of the Borrower as Guarantors require, and that no
Credit Party shall have any duty, and the Guarantors are not relying on any
Credit Party at any time, to disclose to the Guarantors any information relating
to the business, operations, or financial condition of the Borrower.

 

Section 18.            RIGHTS OF SETOFF.  If and to the extent any payment is
not made when due hereunder, then the Administrative Agent and each other Credit
Party (with the prior consent of the Administrative Agent) may setoff and charge
from time to time any amount so due against any or all of the Guarantors’
accounts or deposits with the Administrative Agent or such other Credit Party.

 

Section 19.            OTHER GUARANTEES.  Unless otherwise agreed by the
Administrative Agent, the applicable Credit Party and the Guarantors in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Guarantors for the benefit of the Credit
Parties or any term or provision thereof.

 

Section 20.            REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS.  By
execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Loan Documents are applicable by their terms to such Guarantor and shall be
imposed upon such Guarantor, and each Guarantor reaffirms that each such
representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 18 above
in favor of the Credit Parties.  In the event the Credit Agreement or any other
Loan Document shall cease to remain in effect for any reason whatsoever during
any period when any part of the Guaranteed Obligations remains unpaid, such
terms, covenants, and agreements of the Credit Agreement or such other Loan
Document incorporated herein by this reference and which are, by their terms,
made applicable to any Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.

 

Section 21.            ADDITIONAL GUARANTORS.  The initial Guarantors hereunder
shall be each of the Subsidiary Guarantors of the Borrower that are signatories
hereto and that are listed on Schedule 1 attached hereto.  From time to time
subsequent to the time hereof, additional Subsidiary Guarantors of the Borrower
may become parties hereto as additional Guarantors (each an “Additional
Guarantor”) by executing a counterpart of this Guaranty in the form of Exhibit A
attached hereto.  Upon delivery of any such counterpart to the Administrative
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be a party hereto as if such Additional
Guarantor were an original signatory hereof.  Each Guarantor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Guarantor hereunder, or by any election by
the Administrative Agent not to cause any Subsidiary Guarantor of the Borrower
to become an Additional Guarantor hereunder.  This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any such person becomes or fails to become or ceases to be a Guarantor
hereunder.

 

Section 22.            RELEASE OF GUARANTORS.  Subject to the provisions of the
Credit Agreement, a Guarantor may be released from its obligations under this
Guaranty by the Administrative Agent’s

 

5

--------------------------------------------------------------------------------


 

execution of a Release of Guaranty in the form of Exhibit B attached hereto.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the release of any other Guarantor hereunder.

 

Section 23.            GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.         THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 23(b).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE
CREDIT AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY
IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR THE BORROWER AND PARENT
(WHOSE CONTACT INFORMATION IS NOTED IN SECTION 14 ABOVE).  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT

 

6

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.            COUNTERPARTS.  This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

Section 25.            ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF
AVOIDANCE PROVISIONS.

 

(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Credit Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor’s execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Credit Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of the Borrower and such Guarantor from the proceeds of the Loans,
and the ability to refinance that indebtedness at a lower interest rate and
otherwise on more favorable terms than would be available to it if the Borrowing
Base Properties owned by such Guarantor’s were  being financed on a stand-alone
basis. Each Guarantor is executing this Agreement and the other Loan Documents
in consideration of those benefits received by it.

 

(b)           Each Guarantor hereby agrees as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)           It is the intent of each Guarantor, the Administrative Agent and
the Lenders that in any proceeding under any Debtor Relief Laws, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Lenders under the Loan Documents) to be avoidable or
unenforceable against such Guarantor in such proceeding as a result of
applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
“Avoidance Provisions”. Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such Guarantor hereunder (or any other obligations of such Gurantor to the
Administrative Agent and the other Lenders under the Loan Documents), to be
subject to avoidance under the Avoidance Provisions or (B) the amount which, as
of the time demand is made hereunder upon such Guarantor for payment on account

 

7

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lender under the Loan Documents), to be subject to avoidance under
the Avoidance Provisions. The provisions under this Section are intended solely
to preserve the rights of the Administrative Agent and the Lender hereunder to
the maximum extent that would not cause the obligations of any Guarantor
hereunder to be subject to avoidance under the Avoidance Provisions, and no
Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 26.            FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 27.            KEEPWELL.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guaranty in respect of any
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 3 hereof.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
(including the Borrower) that has total assets exceeding $10,000,000 at the time
the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

SUBSIDIARY GUARANTORS:

 

STAG Investments Holdings III, LLC

STAG III Albion, LLC

STAG III Appleton, LLC

STAG III Boardman, LLC

STAG III Canton, LLC

STAG III Chesterfield, LLC

STAG III Cincinnati, LLC

STAG III Dayton, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Fairfield, LLC

STAG III Farmington, LLC

STAG III Holland 2, LLC

STAG III Holland, LLC

STAG III Jackson, LLC

STAG III Jefferson, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Milwaukee 2, LLC

STAG III Milwaukee, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Pocatello, LLC

STAG III Rapid City, LLC

STAG III Sergeant Bluff, LLC

STAG III Maryland Borrower, LLC

STAG III St. Louis, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STIR Investments GP III, LLC

 

STAG Investments Holdings IV, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Lexington, LLC

STAG IV Newton, LLC

STAG IV Pittsburgh 2, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG IV Rural Hall, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STIR Investments GP IV, LLC

 

STAG GI Investments Holdings, LLC

STAG GI New Jersey, LLC

 

STAG Industrial Holdings, LLC

STAG Atlanta, LLC

STAG Avon, LLC

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Franklin, LLC

STAG Huntersville, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG Smithfield, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Portage, LLC

STAG Jackson, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG Mebane 1, LLC

STAG Mebane 2, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Kansas City 2, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Orangeburg, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Mishawaka, LLC

STAG Southfield, LLC

STAG Southfield 2, LLC

STAG Idaho Falls, LLC

STAG Mt. Prospect, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

STAG Nashville, LLC

STAG Catoosa, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Springfield, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Mebane 3, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG East Troy, LLC

STAG New Berlin 2, LLC

STAG Jefferson City, LLC

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG Savage, LLC

STAG Charlotte 3, LLC

STAG Charlotte 4, LLC

STAG Mountain Home, LLC

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Longmont, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

 

[Signature pages continue on the next page]

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG Conyers 1, LLC

STAG Winston-Salem, LLC

STAG TX GP 2, LLC

STAG CA GP, LLC

STIR Investments GP, LLC

each a Delaware limited liability company,

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

 

 

 

 

 

STAG III Arlington, L.P.

 

STAG III Round Rock, L.P.,

 

both a Delaware limited partnership,

 

 

 

 

By:

STIR Investments GP III, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

 

 

STAG IV Waco, LP,

 

a Delaware limited partnership,

 

 

 

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG Arlington 2, L.P.

STAG Houston 2, L.P.

STAG Garland, LP

STAG Houston 3, LP

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

each a Delaware limited partnership,

 

By:

STAG TX GP 2, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

 

 

 

 

 

STAG Camarillo 1, LP

 

STAG Camarillo 2, LP

 

Both a Delaware limited partnership,

 

 

 

By:

STAG CA GP, LLC

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

 

 

 

 

 

STAG El Paso, LP,

 

a Delaware limited partnership,

 

 

 

By:

STIR Investments GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Sparks, LLC, a Maryland limited liability company,

 

 

By:

 

 

Name:

Geoffrey G. Jervis

 

Title:

Authorized Officer

 

 

Signature Pages to

Subsidiary Guaranty Agreement

(STAG 2014 Amended and Restated Term Loan Agreement)

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1

INITIAL GUARANTORS

 

1.             STAG Industrial Holdings, LLC, a Delaware limited liability
company

 

2.             STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

3.             STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

4.             STAG III Albion, LLC, a Delaware limited liability company

 

5.             STAG III Appleton, LLC, a Delaware limited liability company

 

6.             STAG III Arlington, L.P., a Delaware limited partnership

 

7.             STAG III Boardman, LLC, a Delaware limited liability company

 

8.             STAG III Canton, LLC, a Delaware limited liability company

 

9.             STAG III Chesterfield, LLC, a Delaware limited liability company

 

10.          STAG III Cincinnati, LLC, a Delaware limited liability company

 

11.          STAG III Dayton, LLC, a Delaware limited liability company

 

12.          STAG III Daytona Beach, LLC, a Delaware limited liability company

 

13.          STAG III Elkhart, LLC, a Delaware limited liability company

 

14.          STAG III Fairfield, LLC, a Delaware limited liability company

 

15.          STAG III Farmington, LLC, a Delaware limited liability company

 

16.          STAG III Holland 2, LLC, a Delaware limited liability company

 

17.          STAG III Holland, LLC, a Delaware limited liability company

 

18.          STAG III Jackson, LLC, a Delaware limited liability company

 

19.          STAG III Jefferson, LLC, a Delaware limited liability company

 

20.          STAG III Lewiston, LLC, a Delaware limited liability company

 

21.          STAG III Malden, LLC, a Delaware limited liability company

 

22.          STAG III Maryland Borrower, LLC, a Delaware limited liability
company

 

23.          STAG III Mason, LLC, a Delaware limited liability company

 

24.          STAG III Mayville, LLC, a Delaware limited liability company

 

25.          STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

26.          STAG III Milwaukee, LLC, a Delaware limited liability company

 

27.          STAG III Newark, LLC, a Delaware limited liability company

 

28.          STAG III Pensacola, LLC, a Delaware limited liability company

 

29.          STAG III Pocatello, LLC, a Delaware limited liability company

 

30.          STAG III Rapid City, LLC, a Delaware limited liability company

 

31.          STAG III Round Rock, L.P., a Delaware limited partnership

 

32.          STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

33.          STAG III Sparks, LLC, a Maryland limited liability company

 

34.          STAG III St. Louis, LLC, a Delaware limited liability company

 

35.          STAG III Twinsburg, LLC, a Delaware limited liability company

 

36.          STAG III Youngstown, LLC, a Delaware limited liability company

 

37.          STAG IV Alexandria, LLC, a Delaware limited liability company

 

38.          STAG Arlington 2, L.P., a Delaware limited partnership

 

39.          STAG Atlanta, LLC, a Delaware limited liability company

 

40.          STAG Avon, LLC, a Delaware limited liability company

 

41.          STAG IV Belfast, LLC, a Delaware limited liability company

 

42.          STAG Buffalo, LLC, a Delaware limited liability company

 

43.          STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

44.          STAG Chippewa Falls, LLC, a Delaware limited liability company

 

45.          STAG IV Danville, LLC, a Delaware limited liability company

 

46.          STAG Edgefield, LLC, a Delaware limited liability company

 

47.          STAG Franklin, LLC, a Delaware limited liability company

 

48.          STAG Huntersville, LLC, a Delaware limited liability company

 

49.          STIR Investments GP III, LLC, a Delaware limited liability company

 

50.          STIR Investments GP IV, LLC, a Delaware limited liability company

 

51.          STAG Lansing 2, LLC, a Delaware limited liability company

 

52.          STAG IV Lexington, LLC, a Delaware limited liability company

 

53.          STAG IV Newton, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

54.          STAG Orlando, LLC, a Delaware limited liability company

 

55.          STAG Pineville, LLC, a Delaware limited liability company

 

56.          STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

57.          STAG Portland 2, LLC, a Delaware limited liability company

 

58.          STAG Reading, LLC, a Delaware limited liability company

 

59.          STAG Rogers 2, LLC, a Delaware limited liability company

 

60.          STAG IV Rural Hall, LLC, a Delaware limited liability company

 

61.          STAG IV Seville, LLC, a Delaware limited liability company

 

62.          STAG Smithfield, LLC, a Delaware limited liability company

 

63.          STAG Simpsonville, LLC, a Delaware limited liability company

 

64.          STAG South Bend, LLC, a Delaware limited liability company

 

65.          STAG Spartanburg, LLC, a Delaware limited liability company

 

66.          STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

67.          STAG TX GP 2, LLC, a Delaware limited liability company

 

68.          STAG IV Waco, L.P., a Delaware limited partnership

 

69.          STAG Mebane 1, LLC, a Delaware limited liability company

 

70.          STAG Mebane 2, LLC, a Delaware limited liability company

 

71.          STAG Dallas, LLC, a Delaware limited liability company

 

72.          STAG Buena Vista, LLC, a Delaware limited liability company

 

73.          STAG Chicopee, LLC, a Delaware limited liability company

 

74.          STAG De Pere, LLC, a Delaware limited liability company

 

75.          STAG Duncan, LLC, a Delaware limited liability company

 

76.          STAG Gurnee, LLC, a Delaware limited liability company

 

77.          STAG Harrisonburg, LLC, a Delaware limited liability company

 

78.          STAG Kansas City 2, LLC, a Delaware limited liability company

 

79.          STAG Montgomery, LLC, a Delaware limited liability company

 

80.          STAG GI New Jersey, LLC, a Delaware limited liability company

 

81.          STAG Smyrna, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

82.          STAG Statham, LLC, a Delaware limited liability company

 

83.          STAG Toledo, LLC, a Delaware limited liability company

 

84.          STAG Woodstock, LLC, a Delaware limited liability company

 

85.          STAG Allentown, LLC, a Delaware limited liability company

 

86.          STAG Belvidere I, LLC, a Delaware limited liability company

 

87.          STAG Belvidere II, LLC, a Delaware limited liability company

 

88.          STAG Belvidere III, LLC, a Delaware limited liability company

 

89.          STAG Belvidere IV, LLC, a Delaware limited liability company

 

90.          STAG Belvidere V, LLC, a Delaware limited liability company

 

91.          STAG Belvidere VI, LLC, a Delaware limited liability company

 

92.          STAG Belvidere VII, LLC, a Delaware limited liability company

 

93.          STAG Belvidere VIII, LLC, a Delaware limited liability company

 

94.          STAG Catoosa, LLC, a Delaware limited liability company

 

95.          STAG Columbia, LLC, a Delaware limited liability company

 

96.          STAG Dekalb, LLC, a Delaware limited liability company

 

97.          STAG Golden, LLC, a Delaware limited liability company

 

98.          STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

99.          STAG Hampstead, LLC, a Delaware limited liability company

 

100.        STAG Harvard, LLC, a Delaware limited liability company

 

101.        STAG Idaho Falls, LLC, a Delaware limited liability company

 

102.        STAG Janesville, LLC, a Delaware limited liability company

 

103.        STAG Kentwood, LLC, a Delaware limited liability company

 

104.        STAG Lansing 4, LLC, a Delaware limited liability company

 

105.        STAG Londonderry, LLC, a Delaware limited liability company

 

106.        STAG Marion 2, LLC, a Delaware limited liability company

 

107.        STAG Marshall, LLC, a Delaware limited liability company

 

108.        STAG Mascot, LLC, a Delaware limited liability company

 

109.        STAG Mebane 3, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

110.        STAG Mishawaka, LLC, a Delaware limited liability company

 

111.        STAG Mt. Prospect, LLC, a Delaware limited liability company

 

112.        STAG Nashua, LLC, a Delaware limited liability company

 

113.        STAG Nashville, LLC, a Delaware limited liability company

 

114.        STAG New Berlin, LLC, a Delaware limited liability company

 

115.        STAG New Hope, LLC, a Delaware limited liability company

 

116.        STAG Jackson, LLC, a Delaware limited liability company

 

117.        STAG North Jackson 2, LLC, a Delaware limited liability company

 

118.        STAG Ocala, LLC, a Delaware limited liability company

 

119.        STAG Orlando 2, LLC, a Delaware limited liability company

 

120.        STAG Sauk Village, LLC, a Delaware limited liability company

 

121.        STAG Shannon, LLC, a Delaware limited liability company

 

122.        STAG Southfield, LLC, a Delaware limited liability company

 

123.        STAG Southfield 2, LLC, a Delaware limited liability company

 

124.        STAG South Holland, LLC, a Delaware limited liability company

 

125.        STAG Springfield, LLC, a Delaware limited liability company

 

126.        STAG Strongsville, LLC, a Delaware limited liability company

 

127.        STAG Williamsport, LLC, a Delaware limited liability company

 

128.        STAG Orangeburg, LLC, a Delaware limited liability company

 

129.        STAG Houston 2, L.P, a Delaware limited partnership

 

130.        STAG Savannah, LLC, a Delaware limited liability company

 

131.        STAG Belvidere IX, LLC, a Delaware limited liability company

 

132.        STAG Columbus, LLC, a Delaware limited liability company

 

133.        STAG West Chester, LLC, a Delaware limited liability company

 

134.        STAG Calhoun, LLC, a Delaware limited liability company

 

135.        STAG Hebron, LLC, a Delaware limited liability company

 

136.        STAG Houston 3, LP, a Delaware limited partnership

 

137.        STAG Garland, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

138.        STAG El Paso, LP, a Delaware limited partnership

 

139.        STIR Investments GP, LLC, a Delaware limited liability company

 

140.        STAG Portage, LLC, a Delaware limited liability company

 

141.        STAG East Troy, LLC, a Delaware limited liability company

 

142.        STAG New Berlin 2, LLC, a Delaware limited liability company

 

143.        STAG Jefferson City, LLC, a Delaware limited liability company

 

144.        STAG Savage, LLC, a Delaware limited liability company

 

145.        STAG Charlotte 3, LLC, a Delaware limited liability company

 

146.        STAG Charlotte 4, LLC, a Delaware limited liability company

 

147.        STAG Mountain Home, LLC, a Delaware limited liability company

 

148.        STAG El Paso 1, LP, a Delaware limited partnership

 

149.        STAG El Paso 2, LP, a Delaware limited partnership

 

150.        STAG El Paso 3, LP, a Delaware limited partnership

 

151.        STAG El Paso 4, LP, a Delaware limited partnership

 

152.        STAG Chester, LLC, a Delaware limited liability company

 

153.        STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

154.        STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

155.        STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

156.        STAG Mason 3, LLC, a Delaware limited liability company

 

157.        STAG Longmont, LLC, a Delaware limited liability company

 

158.        STAG Reno, LLC, a Delaware limited liability company

 

159.        STAG Lenexa, LLC, a Delaware limited liability company

 

160.        STAG Fort Wayne, LLC, a Delaware limited liability company

 

161.        STAG Murfreesboro, LLC, a Delaware limited liability company

 

162.        STAG Gurnee 2, LLC, a Delaware limited liability company

 

163.        STAG Germantown, LLC, a Delaware limited liability company

 

164.        STAG Elizabethtown, LLC, a Delaware limited liability company

 

165.        STAG CA GP, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

166.        STAG Camarillo 1, LP, a Delaware limited partnership

 

167.        STAG Camarillo 2, LP, a Delaware limited partnership

 

168.        STAG Conyers 1, LLC, a Delaware limited liability company

 

169.        STAG Winston-Salem, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of        , 2014, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Term Loan Agreement dated as of        , 2014 (as from time to time may
be amended, modified, or restated, the “Credit Agreement”), by and among STAG
Industrial Operating Partnership, L.P. as Borrower, STAG Industrial, Inc., a
Maryland corporation, as Parent of Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent and each lender, including the
Administrative Agent, from time to time party to the Credit Agreement. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Subsidiary Guaranty.

 

In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of        , 20  .

 

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

EXISTING SUBSIDIARY GUARANTORS

 

1.             STAG Industrial Holdings, LLC, a Delaware limited liability
company

 

2.             STAG Investments Holdings III, LLC, a Delaware limited liability
company

 

3.             STAG Investments Holdings IV, LLC, a Delaware limited liability
company

 

4.             STAG III Albion, LLC, a Delaware limited liability company

 

5.             STAG III Appleton, LLC, a Delaware limited liability company

 

6.             STAG III Arlington, L.P., a Delaware limited partnership

 

7.             STAG III Boardman, LLC, a Delaware limited liability company

 

8.             STAG III Canton, LLC, a Delaware limited liability company

 

9.             STAG III Chesterfield, LLC, a Delaware limited liability company

 

10.          STAG III Cincinnati, LLC, a Delaware limited liability company

 

11.          STAG III Dayton, LLC, a Delaware limited liability company

 

12.          STAG III Daytona Beach, LLC, a Delaware limited liability company

 

13.          STAG III Elkhart, LLC, a Delaware limited liability company

 

14.          STAG III Fairfield, LLC, a Delaware limited liability company

 

15.          STAG III Farmington, LLC, a Delaware limited liability company

 

16.          STAG III Holland 2, LLC, a Delaware limited liability company

 

17.          STAG III Holland, LLC, a Delaware limited liability company

 

18.          STAG III Jackson, LLC, a Delaware limited liability company

 

19.          STAG III Jefferson, LLC, a Delaware limited liability company

 

20.          STAG III Lewiston, LLC, a Delaware limited liability company

 

21.          STAG III Malden, LLC, a Delaware limited liability company

 

22.          STAG III Maryland Borrower, LLC, a Delaware limited liability
company

 

23.          STAG III Mason, LLC, a Delaware limited liability company

 

24.          STAG III Mayville, LLC, a Delaware limited liability company

 

25.          STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

26.          STAG III Milwaukee, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

27.          STAG III Newark, LLC, a Delaware limited liability company

 

28.          STAG III Pensacola, LLC, a Delaware limited liability company

 

29.          STAG III Pocatello, LLC, a Delaware limited liability company

 

30.          STAG III Rapid City, LLC, a Delaware limited liability company

 

31.          STAG III Round Rock, L.P., a Delaware limited partnership

 

32.          STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

33.          STAG III Sparks, LLC, a Maryland limited liability company

 

34.          STAG III St. Louis, LLC, a Delaware limited liability company

 

35.          STAG III Twinsburg, LLC, a Delaware limited liability company

 

36.          STAG III Youngstown, LLC, a Delaware limited liability company

 

37.          STAG IV Alexandria, LLC, a Delaware limited liability company

 

38.          STAG Arlington 2, L.P., a Delaware limited partnership

 

39.          STAG Atlanta, LLC, a Delaware limited liability company

 

40.          STAG Avon, LLC, a Delaware limited liability company

 

41.          STAG IV Belfast, LLC, a Delaware limited liability company

 

42.          STAG Buffalo, LLC, a Delaware limited liability company

 

43.          STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

44.          STAG Chippewa Falls, LLC, a Delaware limited liability company

 

45.          STAG IV Danville, LLC, a Delaware limited liability company

 

46.          STAG Edgefield, LLC, a Delaware limited liability company

 

47.          STAG Franklin, LLC, a Delaware limited liability company

 

48.          STAG Huntersville, LLC, a Delaware limited liability company

 

49.          STIR Investments GP III, LLC, a Delaware limited liability company

 

50.          STIR Investments GP IV, LLC, a Delaware limited liability company

 

51.          STAG Lansing 2, LLC, a Delaware limited liability company

 

52.          STAG IV Lexington, LLC, a Delaware limited liability company

 

53.          STAG IV Newton, LLC, a Delaware limited liability company

 

54.          STAG Orlando, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

55.          STAG Pineville, LLC, a Delaware limited liability company

 

56.          STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

57.          STAG Portland 2, LLC, a Delaware limited liability company

 

58.          STAG Reading, LLC, a Delaware limited liability company

 

59.          STAG Rogers 2, LLC, a Delaware limited liability company

 

60.          STAG IV Rural Hall, LLC, a Delaware limited liability company

 

61.          STAG IV Seville, LLC, a Delaware limited liability company

 

62.          STAG Smithfield, LLC, a Delaware limited liability company

 

63.          STAG Simpsonville, LLC, a Delaware limited liability company

 

64.          STAG South Bend, LLC, a Delaware limited liability company

 

65.          STAG Spartanburg, LLC, a Delaware limited liability company

 

66.          STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

67.          STAG TX GP 2, LLC, a Delaware limited liability company

 

68.          STAG IV Waco, L.P., a Delaware limited partnership

 

69.          STAG Mebane 1, LLC, a Delaware limited liability company

 

70.          STAG Mebane 2, LLC, a Delaware limited liability company

 

71.          STAG Dallas, LLC, a Delaware limited liability company

 

72.          STAG Buena Vista, LLC, a Delaware limited liability company

 

73.          STAG Chicopee, LLC, a Delaware limited liability company

 

74.          STAG De Pere, LLC, a Delaware limited liability company

 

75.          STAG Duncan, LLC, a Delaware limited liability company

 

76.          STAG Gurnee, LLC, a Delaware limited liability company

 

77.          STAG Harrisonburg, LLC, a Delaware limited liability company

 

78.          STAG Kansas City 2, LLC, a Delaware limited liability company

 

79.          STAG Montgomery, LLC, a Delaware limited liability company

 

80.          STAG GI New Jersey, LLC, a Delaware limited liability company

 

81.          STAG Smyrna, LLC, a Delaware limited liability company

 

82.          STAG Statham, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

83.          STAG Toledo, LLC, a Delaware limited liability company

 

84.          STAG Woodstock, LLC, a Delaware limited liability company

 

85.          STAG Allentown, LLC, a Delaware limited liability company

 

86.          STAG Belvidere I, LLC, a Delaware limited liability company

 

87.          STAG Belvidere II, LLC, a Delaware limited liability company

 

88.          STAG Belvidere III, LLC, a Delaware limited liability company

 

89.          STAG Belvidere IV, LLC, a Delaware limited liability company

 

90.          STAG Belvidere V, LLC, a Delaware limited liability company

 

91.          STAG Belvidere VI, LLC, a Delaware limited liability company

 

92.          STAG Belvidere VII, LLC, a Delaware limited liability company

 

93.          STAG Belvidere VIII, LLC, a Delaware limited liability company

 

94.          STAG Catoosa, LLC, a Delaware limited liability company

 

95.          STAG Columbia, LLC, a Delaware limited liability company

 

96.          STAG Dekalb, LLC, a Delaware limited liability company

 

97.          STAG Golden, LLC, a Delaware limited liability company

 

98.          STAG GI Investments Holdings, LLC, a Delaware limited liability
company

 

99.          STAG Hampstead, LLC, a Delaware limited liability company

 

100.        STAG Harvard, LLC, a Delaware limited liability company

 

101.        STAG Idaho Falls, LLC, a Delaware limited liability company

 

102.        STAG Janesville, LLC, a Delaware limited liability company

 

103.        STAG Kentwood, LLC, a Delaware limited liability company

 

104.        STAG Lansing 4, LLC, a Delaware limited liability company

 

105.        STAG Londonderry, LLC, a Delaware limited liability company

 

106.        STAG Marion 2, LLC, a Delaware limited liability company

 

107.        STAG Marshall, LLC, a Delaware limited liability company

 

108.        STAG Mascot, LLC, a Delaware limited liability company

 

109.        STAG Mebane 3, LLC, a Delaware limited liability company

 

110.        STAG Mishawaka, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

111.        STAG Mt. Prospect, LLC, a Delaware limited liability company

 

112.        STAG Nashua, LLC, a Delaware limited liability company

 

113.        STAG Nashville, LLC, a Delaware limited liability company

 

114.        STAG New Berlin, LLC, a Delaware limited liability company

 

115.        STAG New Hope, LLC, a Delaware limited liability company

 

116.        STAG Jackson, LLC, a Delaware limited liability company

 

117.        STAG North Jackson 2, LLC, a Delaware limited liability company

 

118.        STAG Ocala, LLC, a Delaware limited liability company

 

119.        STAG Orlando 2, LLC, a Delaware limited liability company

 

120.        STAG Sauk Village, LLC, a Delaware limited liability company

 

121.        STAG Shannon, LLC, a Delaware limited liability company

 

122.        STAG Southfield, LLC, a Delaware limited liability company

 

123.        STAG Southfield 2, LLC, a Delaware limited liability company

 

124.        STAG South Holland, LLC, a Delaware limited liability company

 

125.        STAG Springfield, LLC, a Delaware limited liability company

 

126.        STAG Strongsville, LLC, a Delaware limited liability company

 

127.        STAG Williamsport, LLC, a Delaware limited liability company

 

128.        STAG Orangeburg, LLC, a Delaware limited liability company

 

129.        STAG Houston 2, L.P, a Delaware limited partnership

 

130.        STAG Savannah, LLC, a Delaware limited liability company

 

131.        STAG Belvidere IX, LLC, a Delaware limited liability company

 

132.        STAG Columbus, LLC, a Delaware limited liability company

 

133.        STAG West Chester, LLC, a Delaware limited liability company

 

134.        STAG Calhoun, LLC, a Delaware limited liability company

 

135.        STAG Hebron, LLC, a Delaware limited liability company

 

136.        STAG Houston 3, LP, a Delaware limited partnership

 

137.        STAG Garland, LP, a Delaware limited partnership

 

138.        STAG El Paso, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

139.        STIR Investments GP, LLC, a Delaware limited liability company

 

140.        STAG Portage, LLC, a Delaware limited liability company

 

141.        STAG East Troy, LLC, a Delaware limited liability company

 

142.        STAG New Berlin 2, LLC, a Delaware limited liability company

 

143.        STAG Jefferson City, LLC, a Delaware limited liability company

 

144.        STAG Savage, LLC, a Delaware limited liability company

 

145.        STAG Charlotte 3, LLC, a Delaware limited liability company

 

146.        STAG Charlotte 4, LLC, a Delaware limited liability company

 

147.        STAG Mountain Home, LLC, a Delaware limited liability company

 

148.        STAG El Paso 1, LP, a Delaware limited partnership

 

149.        STAG El Paso 2, LP, a Delaware limited partnership

 

150.        STAG El Paso 3, LP, a Delaware limited partnership

 

151.        STAG El Paso 4, LP, a Delaware limited partnership

 

152.        STAG Chester, LLC, a Delaware limited liability company

 

153.        STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

154.        STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

155.        STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

156.        STAG Mason 3, LLC, a Delaware limited liability company

 

157.        STAG Longmont, LLC, a Delaware limited liability company

 

158.        STAG Reno, LLC, a Delaware limited liability company

 

159.        STAG Lenexa, LLC, a Delaware limited liability company

 

160.        STAG Fort Wayne, LLC, a Delaware limited liability company

 

161.        STAG Murfreesboro, LLC, a Delaware limited liability company

 

162.        STAG Gurnee 2, LLC, a Delaware limited liability company

 

163.        STAG Germantown, LLC, a Delaware limited liability company

 

164.        STAG Elizabethtown, LLC, a Delaware limited liability company

 

165.        STAG CA GP, LLC, a Delaware limited liability company

 

166.        STAG Camarillo 1, LP, a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

167.        STAG Camarillo 2, LP, a Delaware limited partnership

 

168.        STAG Conyers 1, LLC, a Delaware limited liability company

 

169.        STAG Winston-Salem, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges                      from any and
all obligations and liabilities of                      to the Credit Parties
under that certain Subsidiary Guaranty Agreement dated as of        , 2014
executed by the Subsidiary Guarantors of STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership, described therein in favor of the
Administrative Agent for the benefit of the Credit Parties.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of December [  ], 2014 (as amended, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among  STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P. as the Borrower (the “Borrower”), STAG Industrial, Inc., a
Maryland corporation and the sole member of the sole general partner of the
Borrower, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of December [  ], 2014 (as amended, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among  STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P. as the Borrower (the “Borrower”), STAG Industrial, Inc., a
Maryland corporation and the sole member of the sole general partner of the
Borrower, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of December [  ], 2014 (as amended, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among  STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P. as the Borrower (the “Borrower”), STAG Industrial, Inc., a
Maryland corporation and the sole member of the sole general partner of the
Borrower, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of  its trade
or  business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none
of its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of December [  ], 2014 (as amended, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”) among  STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P. as the Borrower (the “Borrower”), STAG Industrial, Inc., a
Maryland corporation and the sole member of the sole general partner of the
Borrower, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

H-4

--------------------------------------------------------------------------------